EXHIBIT 10.27

 

AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT (this “Agreement”) is
made this 27 day of June, 2003, by and between PEC SOLUTIONS, INC., a
corporation organized under the laws of the State of Delaware (the “Borrower”)
and BANK OF AMERICA, N. A., a national banking association (the “Lender”).

 

RECITALS

 

A.            The Borrower and the Lender entered into a Financing and Security
Agreement dated as of April 30, 2001, as modified by a First Amendment to
Financing and Security Agreement dated November 21, 2001 and a Second Amendment
to Financing and Security Agreement dated as of April 30, 2003 (the same, as
amended, modified, restated, substituted, extended, and renewed from time to
time, collectively, the “Original Financing Agreement”).  Under the terms of the
Original Financing Agreement, the Lender extended to the Borrower a revolving
credit facility and a letter of credit facility in the aggregate maximum
principal amount of Six Million Dollars ($6,000,000).

 

B.            The Borrower has applied to the Lender for an increase in the
existing credit facilities consisting of a revolving credit facility in the
maximum principal amount of $10,000,000 and a letter of credit facility, as part
of that revolving credit facility, to be used by the Borrower for the Permitted
Uses described in this Agreement.

 

C.            The Lender is willing to make the credit facilities available to
the Borrower upon the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1             Certain Defined Terms.

 

As used in this Agreement, the terms defined in the Preamble and Recitals hereto
shall have the respective meanings specified therein, and the following terms
shall have the following meanings:

 

“Account” individually and “Accounts” collectively mean all presently existing
or hereafter acquired or created accounts, accounts receivable, health-care
insurance receivables, contract rights, notes, drafts, instruments, acceptances,
chattel paper, leases and writings evidencing a monetary obligation or a
security interest in, or a lease of, goods, all rights to payment of a monetary
obligation or other consideration under present or future contracts

 

--------------------------------------------------------------------------------


 

(including, without limitation, all rights (whether or not earned by
performance) to receive payments under presently existing or hereafter acquired
or created letters of credit), or by virtue of property that has been sold,
leased, licensed, assigned or otherwise disposed of, services rendered or to be
rendered, loans and advances made or other considerations given, by or set forth
in or arising out of any present or future chattel paper, note, draft, lease,
acceptance, writing, bond, insurance policy, instrument, document or general
intangible, and all extensions and renewals of any thereof, all rights under or
arising out of present or future contracts, agreements or general interest in
goods which gave rise to any or all of the foregoing, including all commercial
tort claims, other claims or causes of action now existing or hereafter arising
in connection with or under any agreement or document or by operation of law or
otherwise, all collateral security of any kind (including, without limitation,
real property mortgages and deeds of trust) Supporting Obligations,
letter-of-credit rights and letters of credit given by any Person with respect
to any of the foregoing, all books and records in whatever media (paper,
electronic or otherwise) recorded or stored, with respect to any or all of the
foregoing and all equipment and general intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all Proceeds of the foregoing.

 

“Account Debtor” means any Person who is obligated on a Receivable and “Account
Debtors” mean all Persons who are obligated on the Receivables.

 

“Additional Borrower” means each Person that has executed and delivered an
Additional Borrower Joinder Supplement that has been accepted and approved by
the Lender.

 

“Additional Borrower Joinder Supplement” means an Additional Borrower Joinder
Supplement in substantially the form attached hereto as EXHIBIT A, with the
blanks appropriately completed and executed and delivered by the Additional
Borrower and the Borrower.

 

“Affiliate” means, with respect to any designated Person, any other Person, (a)
directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated, (b) directly
or indirectly owning or holding five percent (5%) or more of any equity interest
in such designated Person, or (c) five percent (5%) or more of whose stock or
other equity interest is directly or indirectly owned or held by such designated
Person.  For purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other equity interests or by
contract or otherwise.

 

“Agreement” means this Amended and Restated Financing and Security Agreement, as
amended, restated, supplemented or otherwise modified in writing in accordance
with the provisions of Section 8.2 (Amendments; Waivers).

 

“Asset Disposition” means the disposition of any or all of the Assets of the
Borrower or any of its Subsidiaries, whether by sale, lease, transfer or other
disposition (including any such

 

2

--------------------------------------------------------------------------------


 

disposition effected by way of merger or consolidation) other than (a) sales of
Inventory, (b) licensing of Patents, Trademarks and/or Copyrights, and (c)
dispositions of worn, surplus or obsolete Equipment, all only to the extent made
in the ordinary course of business.

 

“Assets” means at any date all assets that, in accordance with GAAP consistently
applied, should be classified as assets on a consolidated balance sheet of the
Borrower and its Subsidiaries.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor Laws.

 

“Borrower” means each Person defined as a “Borrower” in the preamble of this
Agreement and each Additional Borrower; “Borrowers” means the collective
reference to all Persons defined as “Borrowers” in the preamble to this
Agreement and all Additional Borrowers.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State are authorized or required to close.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditure” means an expenditure for Fixed or Capital Assets
including, without limitation, the entering into of a Capital Lease.

 

“Capital Lease” means any lease of real or personal property, for which the
related Lease Obligations have been or should be, in accordance with GAAP
consistently applied, capitalized on the balance sheet.

 

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit with
maturities of one (1) year or less from the date of acquisition of, or money
market accounts maintained with, the Lender, any Affiliate of the Lender, or any
other domestic commercial bank having capital and surplus in excess of One
Hundred Million Dollars ($100,000,000.00) or such other domestic financial
institutions or domestic brokerage houses to the extent disclosed to, and
approved by, the Lender and (c) commercial paper of a domestic issuer rated at
least either A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service, Inc. with maturities of six (6) months or less from the date of
acquisition.

 

“Closing Date” means the Business Day, in any event not later than June 27,
2003, on which the Lender shall be satisfied that the conditions precedent set
forth in Section 5.1 (Conditions to Initial Advance) have been fulfilled.

 

3

--------------------------------------------------------------------------------


 

“Collateral” means all property of the Borrower subject from time to time to the
Liens of this Agreement, any of the Security Documents and/or any of the other
Financing Documents, together with any and all cash and non-cash proceeds and
products thereof.

 

“Commitment” means the collective reference to the Revolving Credit Commitment
and the Letter of Credit Commitment.

 

“Committed Amount” means the Revolving Credit Committed Amount or the Letter of
Credit Committed Amount, as the case may be, and “Committed Amounts” means
collectively the Revolving Credit Committed Amount and the Letter of Credit
Committed Amount.

 

“Compliance Certificate” means a periodic Compliance Certificate described in
Section 6.1.1 (Financial Statements).

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or (c) of the Internal Revenue Code.

 

“Credit Facility” means the Revolving Credit Facility or the Letter of Credit
Facility, as the case may be, and “Credit Facilities” means collectively the
Revolving Credit Facility, the Letter of Credit Facility and any and all other
credit facilities now or hereafter extended under or secured by this Agreement.

 

“Default” means an event which, with the giving of notice or lapse of time, or
both, could or would constitute an Event of Default under the provisions of this
Agreement.

 

“Documents” means all documents of title or receipts, whether now existing or
hereafter acquired or created, and all Proceeds of the foregoing.

 

“Earnings” means net income, less income or loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense.

 

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, amortization and other non-cash charges.

 

“Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable outside and allocated in-house
counsel attorney’s fees and expenses) of any nature whatsoever paid or incurred
by or on behalf of the Lender in connection with (a) any or all of the
Obligations, this Agreement and/or any of the other Financing Documents, (b) the
creation, perfection, collection, maintenance, preservation, defense,
protection, realization upon, disposition, sale or enforcement of all or any
part of the Collateral, this Agreement or any of the other Financing Documents,
including, without limitation, those costs and expenses more specifically
enumerated Section 3.4 (Costs) and/or Section 8.8 (Enforcement Costs), and
further including, without limitation, amounts paid to lessors, processors,
bailees, warehousemen, sureties, judgment creditors and others in possession of
or

 

4

--------------------------------------------------------------------------------


 

with a Lien against or claimed against the Collateral, and (c) the monitoring,
administration, processing and/or servicing of any or all of the Obligations,
the Financing Documents, and/or the Collateral.

 

“Equipment” means all equipment, machinery, computers, chattels, tools, parts,
machine tools, furniture, furnishings, fixtures and supplies of every nature,
presently existing or hereafter acquired or created and wherever located,
whether or not the same shall be deemed to be affixed to real property, and all
of such types of property leased by the Borrower and all of the Borrower’s
rights and interests with respect thereto under such leases (including, without
limitation, options to purchase), together with all accessions, additions,
fittings, accessories, special tools, and improvements thereto and substitutions
therefor and all parts and equipment which may be attached to or which are
necessary or beneficial for the operation, use and/or disposition of such
personal property, all licenses, warranties, franchises and General Intangibles
related thereto or necessary or beneficial for the operation, use and/or
disposition of the same, together with all Accounts, Chattel Paper, Instruments
and other consideration received by the Borrower on account of the sale, lease
or other disposition of all or any part of the foregoing, and together with all
rights under or arising out of present or future Documents and contracts
relating to the foregoing and all Proceeds of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning described in ARTICLE VII (Default and Rights
and Remedies).

 

“Facilities” means the collective reference to the loan, letter of credit,
interest rate protection, foreign exchange risk, cash management, and other
credit facilities now or hereafter provided to the Borrower by the Lender
whether under this Agreement or otherwise.

 

“Fees” means the collective reference to each fee payable to the Lender under
the terms of this Agreement or under the terms of any of the other Financing
Documents.

 

“Financing Documents” means at any time collectively this Agreement, the Note,
the Security Documents, the Letter of Credit Documents, and any other
instrument, agreement or document previously, simultaneously or hereafter
executed and delivered by the Borrower, any Guarantor and/or any other Person,
singly or jointly with another Person or Persons, evidencing, securing,
guarantying or in connection with this Agreement, any Note, any of the Security
Documents, any of the Facilities, and/or any of the Obligations.

 

“Fixed or Capital Assets” of a Person at any date means all assets which would,
in accordance with GAAP consistently applied, be classified on the balance sheet
of such Person as property, plant or equipment at such date.

 

5

--------------------------------------------------------------------------------


 

“Funded Debt” means all outstanding liabilities for borrowed money, letters of
credit, synthetic leases and other interest-bearing liabilities, including
current and long-term debt, and guarantees of the foregoing, less the
non-current portion of Subordinated Liabilities.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Intangibles” means all general intangibles of every nature, whether
presently existing or hereafter acquired or created, and without implying any
limitation of the foregoing, further means all books and records, commercial
tort claims, other claims (including without limitation all claims for income
tax and other refunds), payment intangibles, Supporting Obligations, choses in
action, claims, causes of action in tort or equity, contract rights, judgments,
customer lists, software, Patents, Trademarks, licensing agreements, rights in
intellectual property, goodwill (including goodwill of the Borrower’s business
symbolized by and associated with any and all Trademarks, trademark licenses,
Copyrights and/or service marks), royalty payments, licenses, letter-of-credit
rights, letters of credit, contractual rights, the right to receive refunds of
unearned insurance premiums, rights as lessee under any lease of real or
personal property, literary rights, Copyrights, service names, service marks,
logos, trade secrets, amounts received as an award in or settlement of a suit in
damages, deposit accounts, interests in joint ventures, general or limited
partnerships, or limited liability companies or partnerships, rights in
applications for any of the foregoing, books and records in whatever media
(paper, electronic or otherwise) recorded or stored, with respect to any or all
of the foregoing, all Supporting Obligations with respect to any of the
foregoing, and all Equipment and General Intangibles necessary or beneficial to
retain, access and/or process the information contained in those books and
records, and all Proceeds of the foregoing.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.

 

“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, and regulations promulgated thereunder; (c)
any substance the presence of which on any property now or hereafter owned,
acquired or operated by the Borrower is prohibited by any Law similar to those
set forth in this definition; and (d) any other substance which by Law requires
special handling in its collection, storage, treatment or disposal.

 

“Hazardous Materials Contamination” means the contamination (whether presently
existing or occurring after the date of this Agreement) by Hazardous Materials
of any property owned, operated or controlled by the Borrower or for which the
Borrower has responsibility, including, without limitation, improvements,
facilities, soil, ground water, air or other elements on, or of, any property
now or hereafter owned, acquired or operated by the Borrower, and any

 

6

--------------------------------------------------------------------------------


 

other contamination by Hazardous Materials for which the Borrower is, or is
claimed to be, responsible.

 

“Indebtedness” of a Person means at any date the total liabilities of such
Person at such time determined in accordance with GAAP consistently applied.

 

“Indebtedness for Borrowed Money” of a Person means at any time the sum at such
time of (a) indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) any obligations of such Person in
respect of letters of credit, banker’s or other acceptances or similar
obligations issued or created for the account of such Person, (c) Lease
Obligations of such Person with respect to Capital Leases, (d) all liabilities
secured by any Lien on any property owned by such Person, to the extent attached
to such Person’s interest in such property, even though such Person has not
assumed or become personally liable for the payment thereof, (e) obligations of
third parties which are being guarantied or indemnified against by such Person
or which are secured by the property of such Person; (f) any obligation of such
Person under an employee stock ownership plan or other similar employee benefit
plan; (g) any obligation of such Person or a Commonly Controlled Entity to a
Multi-employer Plan; and (h) any obligations, liabilities or indebtedness,
contingent or otherwise, under or in connection with, any Swap Contract; but
excluding trade and other accounts payable in the ordinary course of business in
accordance with customary trade terms and which are not overdue (as determined
in accordance with customary trade practices) or which are being disputed in
good faith by such Person and for which adequate reserves are being provided on
the books of such Person in accordance with GAAP.

 

“Indemnified Parties” has the meaning set forth in Section 8.17
(Indemnification).

 

“Instrument” means a negotiable instrument or any other writing which evidences
a right to payment of a monetary obligation and is not itself a security
agreement or lease and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, and all
Supporting Obligations with respect to any of the foregoing and all Proceeds
with respect to any of the foregoing.

 

“Interest Coverage Ratio” means the ratio of Earnings to interest expense on all
Indebtedness for Borrowed Money.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Income Tax Regulations issued and proposed to be issued
thereunder.

 

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account and all Proceeds of, and Supporting Obligations with respect to, the
foregoing.

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

7

--------------------------------------------------------------------------------


 

“Lease Obligations” of a Person means for any period the rental commitments of
such Person for such period under leases for real and/or personal property (net
of rent from subleases thereof, but including taxes, insurance, maintenance and
similar expenses which such Person, as the lessee, is obligated to pay under the
terms of said leases, except to the extent that such taxes, insurance,
maintenance and similar expenses are payable by sublessees), including rental
commitments under Capital Leases.

 

“Letter of Credit” and “Letters of Credit” shall have the meanings described in
Section 2.2.1 (Letters of Credit).

 

“Letter of Credit Agreement” means the collective reference to each letter of
credit application and agreement substantially in the form of the Lender’s then
standard form of application for letter of credit or such other form as may be
approved by the Lender, executed and delivered by the Borrower in connection
with the issuance of a Letter of Credit, as the same may from time to time be
amended, restated, supplemented or modified and “Letter of Credit Agreements”
means all of the foregoing in effect at any time and from time to time.

 

“Letter of Credit Commitment” means the agreement of the Lender relating to the
issuance of Letters of Credit subject to and in accordance with the provisions
of this Agreement.

 

“Letter of Credit Documents” means any and all drafts under or purporting to be
under a Letter of Credit, any Letter of Credit Agreement, and any other
instrument, document or agreement executed and/or delivered by the Borrower or
any other Person under, pursuant to or in connection with a Letter of Credit or
any Letter of Credit Agreement.

 

“Letter of Credit Facility” means the facility established by the Lender
pursuant to Section 2.2 (Letter of Credit Facility).

 

“Letter of Credit Fee” and “Letter of Credit Fees” have the meanings described
in Section 2.2.2 (Letter of Credit Fees).

 

“Letter of Credit Obligations” means the collective reference to all Obligations
of the Borrower with respect to the Letters of Credit and the Letter of Credit
Agreements.

 

“Letter-of-credit right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

 

“Liabilities” means at any date all liabilities that in accordance with GAAP
consistently applied should be classified as liabilities on a consolidated
balance sheet of the Borrower and its Subsidiaries.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, grant, pledge,
security interest, assignment, encumbrance, judgment, lien, financing statement,
hypothecation, provision in any instrument or other document for confession of
judgment, cognovit or other similar right or other remedy, claim, charge,
control over or interest of any kind in real or personal property

 

8

--------------------------------------------------------------------------------


 

securing any indebtedness, duties, obligations, and liabilities owed to, or a
claimed to be owed to, a Person, all whether perfected or unperfected, avoidable
or unavoidable, based on the common law, statute or contract or otherwise,
including, without limitation, any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction, excluding the precautionary filing of any financing statement by
any lessor in a true lease transaction, by any bailor in a true bailment
transaction or by any consignor in a true consignment transaction under the
Uniform Commercial Code of any jurisdiction or the agreement to give any
financing statement by any lessee in a true lease transaction, by any bailee in
a true bailment transaction or by any consignee in a true consignment
transaction.

 

“Loan” means each of the Revolving Loan.

 

“Loan Notice” has the meaning described in Section 2.1.2 (Procedure for Making
Advances).

 

“Maximum Rate” has the meaning described in Section 2.3.4 (Maximum Interest
Rate).

 

“Multi-employer Plan” means a Plan that is a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means the Revolving Credit and “Notes” means collectively the Revolving
Credit Note, and any other promissory note which may from time to time evidence
all or any portion of the Obligations.

 

“Obligations” means all present and future indebtedness, duties, obligations,
and liabilities, whether now existing or contemplated or hereafter arising, of
the Borrower to the Lender under, arising pursuant to, in connection with and/or
on account of the provisions of this Agreement, each Note, each Security
Document, and/or any of the other Financing Documents, the Loan, any Swap
Contract and/or any of the Facilities including, without limitation, the
principal of, and interest on, each Note, late charges, the Fees, Enforcement
Costs, and prepayment fees (if any), letter of credit reimbursement obligations,
letter of credit fees or fees charged with respect to any guaranty of any letter
of credit; also means all other present and future indebtedness, duties,
obligations, and liabilities, whether now existing or contemplated or hereafter
arising, of the Borrower to the Lender of any nature whatsoever, regardless of
whether such indebtedness, duties, obligations, and liabilities be direct,
indirect, primary, secondary, joint, several, joint and several, fixed or
contingent; and also means any and all renewals, extensions, substitutions,
amendments, restatements and rearrangements of any such indebtedness, duties,
obligations, and liabilities.

 

“Outstanding Letter of Credit Obligations” has the meaning described in Section
2.2.3 (Terms of Letters of Credit).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

9

--------------------------------------------------------------------------------


 

“Permitted Liens” means:  (a) Liens for Taxes which are not delinquent or which
the Lender has determined in the exercise of its sole and absolute discretion
(i) are being diligently contested in good faith and by appropriate proceedings,
and such contest operates to suspend collection of the contested Taxes and
enforcement of a Lien, (ii) the Borrower has the financial ability to pay, with
all penalties and interest, at all times without materially and adversely
affecting the Borrower, and (iii) are not, and will not be with appropriate
filing, the giving of notice and/or the passage of time, entitled to priority
over any Lien of the Lender; (b) deposits or pledges to secure obligations under
workers’ compensation, social security or similar laws, or under unemployment
insurance in the ordinary course of business; (c) Liens securing the
Obligations; (d) judgment Liens to the extent the entry of such judgment does
not constitute a Default or an Event of Default under the terms of this
Agreement or result in the sale or levy of, or execution on, any of the
Collateral; and (e) such other Liens, if any, as are set forth on Schedule
4.1.16 attached hereto and made a part hereof.

 

“Permitted Uses” means the payment of expenses incurred in the ordinary course
of the Borrower’s business.

 

“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.

 

“Plan” means any pension plan that is covered by Title IV of ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3 of ERISA.

 

“Prime Rate” means the rate of interest publicly announced from time to time by
the Lender as its prime rate.  It is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans.  However, the Lender may price loans at, above, or below such announced
rate.  Any changes in the Prime Rate shall take effect on the day specified in
the public announcement of such change.

 

“Post-Default Rate” means the Prime Rate in effect from time to time, plus three
percent (3%) per annum.

 

“Prepayment” means a Revolving Loan Optional Prepayment as the case may be, and
“Prepayments” mean collectively all Revolving Loan Optional Prepayments.

 

“Proceeds” has the meaning described in the Uniform Commercial Code as in effect
from time to time.

 

“Receivable” means one of the Borrower’s now owned and hereafter owned, acquired
or created Accounts, Chattel Paper, General Intangibles and Instruments; and
“Receivables” means all of the Borrower’s now or hereafter owned, acquired or
created Accounts, Chattel Paper, General Intangibles and Instruments, and all
cash and non-cash proceeds and products thereof.

 

10

--------------------------------------------------------------------------------


 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.

 

“Responsible Officer” means the chief executive officer of the Borrower or the
president of the Borrower or, with respect to financial matters, the chief
financial officer of the Borrower.

 

“Revolving Credit Commitment” means the agreement of the Lender relating to the
making of the Revolving Loan and advances thereunder subject to and in
accordance with the provisions of this Agreement.

 

“Revolving Credit Commitment Period” means the period of time from the Closing
Date to the Business Day preceding the Revolving Credit Termination Date.

 

“Revolving Credit Committed Amount” has the meaning described in Section 2.1.1
(Revolving Credit Facility).

 

“Revolving Credit Expiration Date” means June 30, 2005.

 

“Revolving Credit Facility” means the facility established by the Lender
pursuant to Section 2.1 (Revolving Credit Facility).

 

“Revolving Credit Note” has the meaning described in Section 2.1.3 (Revolving
Credit Note).

 

“Revolving Credit Termination Date” means the earlier of (a) the Revolving
Credit Expiration Date, or (b) the date on which the Revolving Credit Commitment
is terminated pursuant to Section 7.2 (Remedies) or otherwise.

 

“Revolving Credit Fee” and “Revolving Credit Fees” have the meanings described
in Section 2.1.6 (Revolving Credit Fee).

 

“Revolving Loan” has the meaning described in Section 2.1.1 (Revolving Credit
Facility).

 

“Revolving Loan Account” has the meaning described in Section 2.1.5 (Revolving
Loan Account).

 

“Revolving Loan Optional Prepayment” and “Revolving Loan Optional Prepayments”
have the meanings described in Section 2.1.4 (Optional Prepayment of Revolving
Loan).

 

“Security Documents” means collectively any assignment, pledge agreement,
security agreement, mortgage, deed of trust, deed to secure debt, financing
statement and any similar

 

11

--------------------------------------------------------------------------------


 

instrument, document or agreement under or pursuant to which a Lien is now or
hereafter granted to, or for the benefit of, the Lender on any real or personal
property of any Person to secure all or any portion of the Obligations, all as
the same may from time to time be amended, restated, supplemented or otherwise
modified.

 

“State” means the Commonwealth of Virginia.

 

“Subordinated Liabilities” means liabilities subordinated to Borrower’s
obligations to Lender in a manner acceptable to Lender in its sole discretion.

 

“Subsidiary” means any corporation the majority of the voting shares of which at
the time are owned directly by the Borrower and/or by one or more Subsidiaries
of the Borrower.

 

“Supporting Obligation” means a Letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

“Swap Contract” means any document, instrument or agreement between Borrower and
Lender or any affiliate of Lender, now existing or entered into in the future,
relating to an interest rate swap transaction, forward rate transaction,
interest rate cap, floor or collar transaction, any similar transaction, any
option to enter into any of the foregoing, and any combination of the foregoing,
which agreement may be oral or in writing, including, without limitation, any
master agreement relating to or governing any or all of the foregoing and any
related schedule or confirmation, each as amended from time to time.

 

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character (including all
penalties or interest thereon), which at any time may be assessed, levied,
confirmed or imposed by any Governmental Authority on the Borrower or any of its
properties or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.

 

“Uniform Commercial Code” means, unless otherwise provided in this Agreement,
the Uniform Commercial Code as adopted by and in effect from time to time in the
State or in any other jurisdiction, as applicable.

 

“Wholly Owned Subsidiary” means any domestic United States corporation all the
shares of stock of all classes of which (other than directors’ qualifying
shares) at the time are owned directly or indirectly by the Borrower and/or by
one or more Wholly Owned Subsidiaries of the Borrower.

 

Section 1.2             Accounting Terms and Other Definitional Provisions.

 

Unless otherwise defined herein, as used in this Agreement and in any
certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined herein, and accounting terms only partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP, as consistently applied to the applicable

 

12

--------------------------------------------------------------------------------


 

Person.  All terms used herein which are defined by the Uniform Commercial Code
shall have the same meanings as assigned to them by the Uniform Commercial Code
unless and to the extent varied by this Agreement.  The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, subsection, schedule and exhibit references are
references to articles, sections or subsections of, or schedules or exhibits to,
as the case may be, this Agreement unless otherwise specified.  As used herein,
the singular number shall include the plural, the plural the singular and the
use of the masculine, feminine or neuter gender shall include all genders, as
the context may require.  Reference to any one or more of the Financing
Documents shall mean the same as the foregoing may from time to time be amended,
restated, substituted, extended, renewed, supplemented or otherwise modified.

 

ARTICLE II

THE CREDIT FACILITIES

 

Section 2.1             The Revolving Credit Facility.

 

2.1.1        Revolving Credit Facility.

 

Subject to and upon the provisions of this Agreement, the Lender establishes a
revolving credit facility in favor of the Borrower.  The aggregate of all
advances under the Revolving Credit Facility is sometimes referred to in this
Agreement collectively as the “Revolving Loan”.

 

The principal amount of Ten Million Dollars ($10,000,000) is the “Revolving
Credit Committed Amount”.  If at any time the unpaid principal balance of the
Revolving Loan exceeds the Revolving Credit Committed Amount in effect from time
to time, the Borrower shall pay such excess to the Lender ON DEMAND.

 

Unless sooner paid, the unpaid Revolving Loan, together with interest accrued
and unpaid thereon, and all other Obligations shall be due and payable in full
on the Revolving Credit Expiration Date.

 

2.1.2        Procedure for Making Advances Under the Revolving Loan; Lender
Protection Loans.

 

The Borrower may borrow under the Revolving Credit Facility on any Business
Day.  Advances under the Revolving Loan shall be deposited to a demand deposit
account of the Borrower with the Lender (or an Affiliate of the Lender) or shall
be otherwise applied as directed by the Borrower, which direction the Lender may
require to be in writing.  No later than 10:00 a.m. (Eastern Time) on the date
of the requested borrowing, the Borrower shall give the Lender oral or written
notice (a “Loan Notice”) of the amount and (if requested by the Lender) the
purpose of the requested borrowing.  Any oral Loan Notice shall be confirmed in
writing by the Borrower within three (3) Business Days after the making of the
requested advance under the Revolving Loan.  Each Loan Notice shall be
irrevocable.

 

13

--------------------------------------------------------------------------------


 

In addition, the Borrower hereby irrevocably authorizes the Lender at any time
and from time to time, without further request from or notice to the Borrower,
to make advances under the Revolving Loan, which the Lender, in its sole and
absolute discretion, deems necessary or appropriate to protect the interests of
the Lender under this Agreement, including, without limitation, advances and
reserves under the Revolving Loan made to cover debit balances in the Revolving
Loan Account, principal of, and/or interest on, any Loan, the Obligations
(including, without limitation, any Letter of Credit Obligations), and/or
Enforcement Costs, prior to, on, or after the termination of other advances
under this Agreement, regardless of whether the outstanding principal amount of
the Revolving Loan that the Lender may advance or reserve hereunder exceeds the
Revolving Credit Committed Amount.  The Lender shall provide the Borrower
written notice of any advances made under this paragraph as soon as reasonably
practicable after the making of the advance.

 

2.1.3        Revolving Credit Note.

 

The obligation of the Borrower to pay the Revolving Loan, with interest, shall
be evidenced by a promissory note (as from time to time extended, amended,
restated, supplemented or otherwise modified, the “Revolving Credit Note”)
substantially in the form of EXHIBIT B attached hereto and made a part hereof,
with appropriate insertions.  The Revolving Credit Note shall be dated as of the
Closing Date, shall be payable to the order of the Lender at the times provided
in the Revolving Credit Note, and shall be in the principal amount of the
Revolving Credit Committed Amount.  The Borrower acknowledges and agrees that,
if the outstanding principal balance of the Revolving Loan outstanding from time
to time exceeds the face amount of the Revolving Credit Note, the excess shall
bear interest rates provided from time to time for advances under the Revolving
Loan evidenced by the Revolving Credit Note and shall be payable, with accrued
interest, ON DEMAND.  The Revolving Credit Note shall not operate as a novation
of any of the Obligations or nullify, discharge, or release any such Obligations
or the continuing contractual relationship of the parties hereto in accordance
with the provisions of this Agreement.

 

2.1.4        Optional Prepayments of Revolving Loan.

 

The Borrower shall have the option, at any time and from time to time, to prepay
(each a “Revolving Loan Optional Prepayment” and collectively the “Revolving
Loan Optional Prepayments”) the Revolving Loan, in whole or in part without
premium or penalty.

 

2.1.5        Revolving Loan Account.

 

The Lender will establish and maintain a loan account on its books (the
“Revolving Loan Account”) to which the Lender will (a) debit (i) the principal
amount of each advance of the Revolving Loan made by the Lender hereunder as of
the date made, (ii) the amount of any interest accrued on the Revolving Loan as
and when due, and (iii) any other amounts due and payable by the Borrower to the
Lender from time to time under the provisions of this Agreement in connection
with the Revolving Loan, including, without limitation, Enforcement Costs, Fees,
late charges, and service, collection and audit fees, as and when due and
payable, and (b) credit all payments made by the Borrower to the Lender on
account of the

 

14

--------------------------------------------------------------------------------


 

Revolving Loan as of the date made.  The Lender may debit the Revolving Loan
Account for the amount of any Item of Payment that is returned to the Lender
unpaid.  All credit entries to the Revolving Loan Account are conditional and
shall be readjusted as of the date made if final and indefeasible payment is not
received by the Lender in cash or solvent credits.  Any and all periodic or
other statements or reconciliations, and the information contained in those
statements or reconciliations, of the Revolving Loan Account shall be final,
binding and conclusive upon the Borrower in all respects, absent manifest error,
unless the Lender receives specific written objection thereto from the Borrower
within thirty (30) Business Days after such statement or reconciliation shall
have been sent by the Lender.

 

2.1.6        Revolving Credit Fee.

 

The Borrower shall pay to the Lender an annual revolving credit facility fee
(collectively, the “Revolving Credit Fees” and individually, a “Revolving Credit
Fee”) in an amount equal to Five Thousand Dollars ($5,000).  The Revolving
Credit Fee shall be paid by the Borrower to the Lender in full and in advance on
the Closing Date and annually thereafter on the anniversary of the Closing
Date.  The Lender is authorized to deduct any payment due hereunder from the
Borrower’s account #00000000079225641 issued by the Lender, on or after the date
the payment is due.

 

Section 2.2             The Letter of Credit Facility.

 

2.2.1        Letters of Credit.

 

Subject to and upon the provisions of this Agreement, and as a part of the
Revolving Credit Commitment, the Borrower, upon the prior approval of the
Lender, may obtain standby letters of credit (as the same may from time to time
be amended, supplemented or otherwise modified, each a “Letter of Credit” and
collectively the “Letters of Credit”) from the Lender from time to time from the
Closing Date until the Business Day preceding the Revolving Credit Termination
Date.  The Borrower will not be entitled to obtain a Letter of Credit hereunder
unless after giving effect to the request, the outstanding principal balance of
the Revolving Loan and of the Letter of Credit Obligations would not exceed the
Revolving Credit Committed Amount.

 

2.2.2        Letter of Credit Fees.

 

Prior to or simultaneously with the opening of each Letter of Credit, the
Borrower shall pay to the Lender, a letter of credit fee (each a “Letter of
Credit Fee” and collectively the “Letter of Credit Fees”) in an amount equal to
the greater of (a) one and one half of one percent (1-1/2%) per annum of the
amount of the Letter of Credit or (b) $300.  Prior to or simultaneously with the
renewal of a Letter of Credit, the Borrower shall pay to the Lender, a fee equal
to the greater of (a) one percent (1%) per annum of the amount of the Letter of
Credit or (b) $300.  In addition, the Borrower shall pay to the Lender any and
all additional issuance, negotiation, processing, transfer or other fees to the
extent and as and when required by the provisions of any Letter of Credit
Agreement; such additional fees are included in and a part of the “Fees” payable
by the Borrower under the provisions of this Agreement.  The Lender is

 

15

--------------------------------------------------------------------------------


 

authorized to deduct any payment due hereunder from the Borrower’s account
#00000000079225641 issued by the Lender, on or after the date the payment is
due.

 

2.2.3        Terms of Letters of Credit.

 

Each Letter of Credit shall be opened pursuant to a Letter of Credit Agreement. 
If any Letter of Credit has an expiration date later than the Business Day
preceding the Revolving Credit Termination Date, as of the Business Day
preceding the Revolving Credit Termination Date an advance of the Letter of
Credit Facility shall be made by the Lender in the face amount of such Letter of
Credit (or Letters of Credit) and the Proceeds thereof shall be deposited in an
account titled in the name of the Lender as trustee for the Borrower.  The
proceeds of the trustee account referred to in the immediately preceding
sentence shall be held as collateral for the Letter of Credit (or Letters of
Credit) and in the event of a draw under the Letter of Credit (or Letters of
Credit), used to pay any such draw.  The aggregate face amount of all Letters of
Credit at any one time outstanding and issued by the Lender pursuant to the
provisions of this Agreement, plus the amount of any unpaid Letter of Credit
Fees accrued or scheduled to accrue thereon, and less the aggregate amount of
all drafts issued under or purporting to have been issued under such Letters of
Credit that have been paid by the Lender, is herein called the “Outstanding
Letter of Credit Obligations”.

 

2.2.4        Procedure for Letters of Credit.

 

The Borrower shall give the Lender written notice at least three (3) Business
Days prior to the date on which a Letter of Credit is requested to be opened of
their request for a Letter of Credit.  Such notice shall be accompanied by a
duly executed and delivered Letter of Credit Agreement.  Upon receipt of the
Letter of Credit Agreement and the Letter of Credit Fee, the Lender shall
process such Letter of Credit Agreement in accordance with its customary
procedures and open such Letter of Credit on the Business Day specified in such
notice.

 

2.2.5        Payments of Letters of Credit.

 

The Borrower hereby promises to pay to the Lender, ON DEMAND and in United
States Dollars, the following which are herein collectively referred to as the
“Current Letter of Credit Obligations”:

 

(a)           the amount which the Lender has paid or will be required to pay
under each draft or draw on a Letter of Credit, whether such demand be in
advance of the Lender’s payment or for reimbursement for such payment;

 

(b)           any and all reasonable charges and expenses which the Lender may
pay or incur relative to the Letter of Credit and/or such draws or drafts; and

 

(c)           interest on the amounts described in (a) and (b) not paid by the
Borrower as and when due and payable under the provisions of (a)

 

16

--------------------------------------------------------------------------------


 

and (b) above from the day the same are due and payable until paid in full at
the Post-Default Rate.

 

In addition, the Borrower hereby promises to pay any and all other Letter of
Credit Obligations as and when due and payable in accordance with the provisions
of this Agreement and the Letter of Credit Agreements.  The obligation of the
Borrower to pay Current Letter of Credit Obligations and all other Letter of
Credit Obligations shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower or any other account party may have or have had against the
beneficiary of such Letter of Credit, the Lender, or any other Person,
including, without limitation, any defense based on the failure of any draft or
draw to conform to the terms of such Letter of Credit, or the legality,
validity, regularity or enforceability of such Letter of Credit, any draft or
other documents presented with any draft, any Letter of Credit Agreement, this
Agreement, or any of the other Financing Documents, all whether or not the
Lender had actual or constructive knowledge of the same, and irrespective of any
Collateral, security or guarantee therefore or right of offset with respect
thereto and irrespective of any other circumstances whatsoever which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for any Letter of Credit Obligations, in bankruptcy or
otherwise; provided, however, that the Borrower shall not be obligated to
reimburse the Lender for any wrongful payment under such Letter of Credit made
as a result of the Lender ‘s willful misconduct.  The obligation of the Borrower
to pay the Letter of Credit Obligations shall not be conditioned or contingent
upon the pursuit by the Lender or any other Person at any time of any right or
remedy against any Person which may be or become liable in respect of all or any
part of such obligation or against any Collateral, security or guarantee
therefore or right of offset with respect thereto.

 

The obligation of the Borrower to pay Current Letter of Credit Obligations and
all other Letter of Credit Obligations shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or any other account party may have or
have had against the beneficiary of such Letter of Credit, the Lender, or any
other Person, including, without limitation, any defense based on the failure of
any draft or draw to conform to the terms of such Letter of Credit, any draft or
other document proving to be forged, fraudulent or invalid, or the legality,
validity, regularity or enforceability of such Letter of Credit, any draft or
other documents presented with any draft, any Letter of Credit Agreement, this
Agreement, or any of the other Financing Documents, all whether or not the
Lender had actual or constructive knowledge of the same, and irrespective of any
Collateral, security or guarantee therefor or right of offset with respect
thereto and irrespective of any other circumstances whatsoever which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for any Letter of Credit Obligations, in bankruptcy or
otherwise; provided, however, that the Borrower shall not be obligated to
reimburse the Lender for any wrongful payment under such Letter of Credit made
as a result of the Lender’s willful misconduct or gross negligence.  The
obligation of the Borrower to pay the Letter of Credit Obligations shall not be
conditioned or contingent upon the pursuit by the Lender or any other Person at
any time of any right or remedy against any Person which may be or become liable
in respect of all or any part of such obligation or against any Collateral,
security or guarantee therefor or right of offset with respect thereto.

 

17

--------------------------------------------------------------------------------


 

The Letter of Credit Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any portion of
the Letter of Credit Obligations is rescinded or must otherwise be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Person, or upon or as a result of the appointment of a
receiver, intervenor, or conservator of, or trustee or similar officer for, any
Person, or any substantial part of such Person’s property, all as though such
payments had not been made.

 

2.2.6        Change in Law; Increased Cost.

 

If any change in any law or regulation or in the interpretation thereof by any
court or other Governmental Authority charged with the administration thereof
shall either (a) impose, modify or deem applicable any reserve, special deposit
or similar requirement against Letters of Credit issued by the Lender, or (b)
impose on the Lender any other condition regarding this Agreement or any Letter
of Credit, and the result of any event referred to in clauses (a) or (b) above
shall be to increase the cost to the Lender of issuing, maintaining or extending
the Letter of Credit or the cost to the Lender of funding any obligation under
or in connection with the Letter of Credit, then, upon demand by the Lender, the
Borrower shall immediately pay to the Lender from time to time as specified by
the Lender, additional amounts which shall be sufficient to compensate the
Lender for such increased cost, together with interest on each such amount from
the date demanded until payment in full thereof at a rate per annum equal to the
rate of interest stated in the Note.  A certificate as to such increased cost
incurred by the Lender, submitted by the Lender to the Borrower, shall be
conclusive, absent manifest error.

 

2.2.7        General Letter of Credit Provisions.

 

The Borrower hereby instructs the Lender to pay any draft complying with the
terms of any Letter of Credit irrespective of any instructions of the Borrower
to the contrary.  The Borrower assumes all risks of the acts and omissions of
the beneficiary and other users of any Letter of Credit.  The Lender and its
respective branches, Affiliates and/or correspondents shall not be responsible
for and the Borrower hereby indemnifies and holds the Lender and its respective
branches, Affiliates and/or correspondents harmless from and against all
liability, loss and expense (including reasonable attorney’s fees and costs)
incurred by the Lender and/or their respective branches, Affiliates and/or
correspondents relative to and/or as a consequence of (a) any failure by the
Borrower to perform the agreements hereunder and under any Letter of Credit
Agreement, (b) any Letter of Credit Agreement, this Agreement, any Letter of
Credit and any draft, draw and/or acceptance under or purported to be under any
Letter of Credit, (c) any action taken or omitted by the Lender and/or any of
its respective branches, Affiliates and/or correspondents at the request of the
Borrower, (d) any failure or inability to perform in accordance with the terms
of any Letter of Credit by reason of any control or restriction rightfully or
wrongfully exercised by any de facto or de jure Governmental Authority, group or
individual asserting or exercising governmental or paramount powers, and/or (e)
any consequences arising from causes beyond the control of the Lender and/or any
of its respective branches, Affiliates and/or correspondents.

 

18

--------------------------------------------------------------------------------


 

Except for willful misconduct or gross negligence, the Lender and its respective
branches, Affiliates and/or correspondents, shall not be liable or responsible
in any respect for any (a) error, omission, interruption or delay in
transmission, dispatch or delivery of any one or more messages or advices in
connection with any Letter of Credit, whether transmitted by cable, telegraph,
mail or otherwise and despite any cipher or code which may be employed, and/or
(b) action, inaction or omission which may be taken or suffered by it or them in
good faith or through inadvertence in identifying or failing to identify any
beneficiary or otherwise in connection with any Letter of Credit.

 

Any Letter of Credit may be amended, modified or revoked only upon the receipt
by the Lender from the Borrower and the beneficiary (including any transferee
and/or assignee of the original beneficiary), of a written consent and request
therefor.

 

If any Laws, order of court and/or ruling or regulation of any Governmental
Authority of the United States (or any state thereof) and/or any country other
than the United States permits a beneficiary under a Letter of Credit to require
the Lender and/or any of its respective branches, Affiliates and/or
correspondents to pay drafts under or purporting to be under a Letter of Credit
after the expiration date of the Letter of Credit, the Borrower shall reimburse
the Lender, as appropriate, for any such payment pursuant to provisions of
Section 2.2.5 (Change in Law; Increased Cost).

 

Except as may otherwise be specifically provided in a Letter of Credit or Letter
of Credit Agreement, the laws of the State and the Uniform Customs and Practice
for Documentary Credits, 1993 Revision, International Chamber of Commerce
Publication No. 500 shall govern the Letters of Credit.  The Laws, rules,
provisions and regulations of the Uniform Customs and Practice for Documentary
Credits are hereby incorporated by reference.  In the event of a conflict
between the Uniform Customs and Practice for Documentary Credits and the laws of
the State, the Uniform Customs and Practice for Documentary Credits shall
prevail.

 

Section 2.3             General Financing Provisions.

 

2.3.1        Borrower’s Representatives.

 

The Lender is hereby irrevocably authorized by the Borrower to make advances
under the Loan to the Borrower pursuant to the provisions of this Agreement upon
the written, oral or telephone request of any one of the Persons who is from
time to time a Responsible Officer of the Borrower under the provisions of the
most recent “Certificate” of corporate resolutions of the Borrower on file with
the Lender or who is an officer or employee of the Borrower whom a Responsible
Officer from time to time authorizes in writing to do so.  The Lender does not
and shall not assume any responsibility or liability for any errors, mistakes,
and/or discrepancies in the oral, telephonic, written or other transmissions of
any instructions, orders, requests and confirmations between the Lender and the
Borrower in connection with the Credit Facilities, any Loan or any other
transaction in connection with the provisions of this Agreement.

 

19

--------------------------------------------------------------------------------


 

2.3.2        Use of Proceeds of the Loan.

 

The proceeds of each advance under the Loan shall be used by the Borrower for
Permitted Uses, and for no other purposes except as may otherwise be agreed by
the Lender in writing.  The Borrower shall use the proceeds of the Loan
promptly.

 

2.3.3        Computation of Interest and Fees.

 

All applicable Fees and interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.  Any change in the interest rate
on any of the Obligations resulting from a change in the Prime Rate shall become
effective as of the opening of business on the day on which such change in the
Prime Rate is announced.

 

2.3.4        Maximum Interest Rate.

 

In no event shall any interest rate provided for hereunder exceed the maximum
rate permissible for corporate borrowers under applicable law for loans of the
type provided for hereunder (the “Maximum Rate”).  If, in any month, any
interest rate, absent such limitation, would have exceeded the Maximum Rate,
then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate.  In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section, have been paid or accrued if the
interest rates otherwise set forth in this Agreement had at all times been in
effect, then the Borrower shall, to the extent permitted by applicable law, pay
the Lender, an amount equal to the excess of (a) the lesser of (i) the amount of
interest which would have been charged if the Maximum Rate had, at all times,
been in effect or (ii) the amount of interest which would have accrued had the
interest rates otherwise set forth in this Agreement, at all times, been in
effect over (b) the amount of interest actually paid or accrued under this
Agreement.  In the event that a court determines that the Lender has received
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the Obligations other than interest, in the inverse order of maturity,
and if there are no Obligations outstanding, the Lender shall refund to the
Borrower such excess.

 

2.3.5        Payments.

 

All payments of the Obligations, including, without limitation, principal,
interest, Prepayments, and Fees, shall be paid by the Borrower without setoff,
recoupment or counterclaim to the Lender in immediately available funds not
later than 12:00 noon (Eastern Time) on the due date of such payment.  All such
payments shall be made to the Lender’s principal office in McLean, Virginia or
at such other location as the Lender may at any time and from time to time
notify the Borrower.  Alternatively, at its sole discretion, the Lender may
charge any deposit account of the Borrower at the Lender or any Affiliate of the
Lender with all or any part of any amount due to the Lender under this Agreement
or any of the other Financing

 

20

--------------------------------------------------------------------------------


 

Documents to the extent that the Borrower shall have not otherwise tendered
payment to the Lender.  All payments shall be applied first to any unpaid Fees,
second to any and all accrued and unpaid late charges and Enforcement Costs,
third to any and all accrued and unpaid interest on the Obligations, and then to
the then unpaid principal balance of the Obligations, all in such order and
manner as shall be determined by the Lender in its sole and absolute
discretion.  The Lender is authorized to deduct any payment due hereunder from
the Borrower’s account #00000000079225641 issued by the Lender, on or after the
date the payment is due.

 

2.3.6        Liens; Setoff.

 

The Borrower hereby grants to the Lender as additional collateral and security
for all of the Obligations, a continuing Lien on any and all monies, Securities,
and other personal property of the Borrower and any and all proceeds thereof,
now or hereafter held or received by, or in transit to, the Lender or any
Affiliate of the Lender from, or for the account of, the Borrower, and also upon
any and all depository accounts (whether general or special) and credits of the
Borrower, if any, with the Lender or any Affiliate of the Lender, at any time
existing, excluding any depository accounts held by the Borrower in its capacity
as trustee for Persons who are not Affiliates of the Borrower.  Without implying
any limitation on any other rights the Lender may have under the Financing
Documents or applicable Laws, during the continuance of an Event of Default, the
Lender is hereby authorized by the Borrower at any time and from time to time at
the Lender’s option, without notice to, or consent of, the Borrower, to set off,
appropriate, seize, freeze and apply any or all items hereinabove referred to
against all Obligations then outstanding (whether or not then due), all in such
order and manner as shall be determined by the Lender in its sole and absolute
discretion.  The Lender shall provide the Borrower written notice of any action
taken pursuant to this paragraph as soon as reasonably practicable after the
making of the advance.

 

2.3.7        Requirements of Law.

 

In the event that the Lender shall have determined in good faith that (a) the
adoption of any Capital Adequacy Regulation, or (b) any change in any Capital
Adequacy Regulation or in the interpretation or application thereof or (c)
compliance by the Lender or any corporation controlling the Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority or central bank, does or shall have the
effect of reducing the rate of return on the capital of the Lender or such
controlling corporation as a consequence of the Lender’s obligations under this
Agreement to a level below that which the Lender or such corporation would have
achieved but for such adoption, change or compliance (taking into consideration
the policies of the Lender and its controlling corporation with respect to
capital adequacy) by an amount deemed by the Lender, in its discretion, to be
material, then from time to time, after submission by the Lender to the Borrower
of a written request therefor and a statement of the basis for the Lender’s
determination, the Borrower shall pay to the Lender ON DEMAND such additional
amount or amounts in order to compensate the Lender or its controlling
corporation for any such reduction.

 

21

--------------------------------------------------------------------------------


 

2.3.8        Swap Contracts.

 

The Borrower may request and the Lender or its affiliates may, in their sole and
absolute discretion, provide Swap Contracts although the Borrower is not
required to do so.  In the event the Borrower requests Lender or its affiliates
to procure Swap Contracts, then the Borrower agrees to indemnify and hold the
Lender or its affiliates harmless from any and all obligations now or hereafter
owing to the Lender or its affiliates.  The Borrower agrees to pay the Lender or
its affiliates all amounts owing to the Lender or its affiliates pursuant to
Swap Contracts.  In the event the Borrower shall not have paid to the Lender or
its affiliates such amounts, the Lender may cover such amounts by an advance
under the Revolving Loan, which advance shall be deemed to have been requested
by the Borrower.  The Borrower acknowledges and agrees that the obtaining of
Swap Contracts from the Lender or its affiliates (a) is in the sole and absolute
discretion of the Lender or its affiliates and (b) is subject to all rules and
regulations of the Lender or its affiliates.

 

ARTICLE III

THE COLLATERAL

 

Section 3.1             Debt and Obligations Secured.

 

All property and Liens assigned, pledged or otherwise granted under or in
connection with this Agreement (including, without limitation, those under
Section 3.2 (Grant of Liens)) or any of the Financing Documents shall secure (a)
the payment of all of the Obligations, and (b) the performance, compliance with
and observance by the Borrower of the provisions of this Agreement and all of
the other Financing Documents or otherwise under the Obligations.

 

Section 3.2             Grant of Liens.

 

The Borrower hereby assigns, pledges and grants to the Lender, and agrees that
the Lender shall have a perfected and continuing security interest in, and Lien
on, (a) all of the Borrower’s Accounts, (b) all insurance policies relating to
the foregoing and the right to receive refunds of unearned insurance premiums
under those policies, (c) all books and records in whatever media (paper,
electronic or otherwise) recorded or stored, with respect to the foregoing and
all Equipment and General Intangibles necessary or beneficial to retain, access
and/or process the information contained in those books and records; and (d) all
Proceeds and products of the foregoing.  The Borrower further agrees that the
Lender shall have in respect thereof all of the rights and remedies of a secured
party under the Uniform Commercial Code as well as those provided in this
Agreement, under each of the other Financing Documents and under applicable
Laws.

 

Section 3.3             Record Searches.

 

As of the Closing Date and thereafter at the time any Financing Document is
executed and delivered by the Borrower pursuant to this Section, the Lender
shall have received, in form and substance satisfactory to the Lender, such Lien
or record searches with respect to the Borrower and/or any other Person, as
appropriate, and the property covered by such Financing Document showing that
the Lien of such Financing Document will be a perfected first priority

 

22

--------------------------------------------------------------------------------


 

Lien on the property covered by such Financing Document subject only to Permi
tted Liens or to such other matters as the Lender may approve.

 

Section 3.4             Costs.

 

The Borrower agrees to pay, as part of the Enforcement Costs and to the fullest
extent permitted by applicable Laws, on demand all costs, fees and expenses
incurred by the Lender in connection with the taking, perfection, preservation,
protection and/or release of a Lien on the Collateral.

 

Section 3.5             Release.

 

Upon the indefeasible repayment in full in cash of the Obligations and
performance of all Obligations of the Borrower and all obligations and
liabilities of each other Person, other than the Lender, under this Agreement
and all other Financing Documents and the termination and/or expiration of the
Commitment and Outstanding Letter of Credit Obligations, upon the Borrower’s
request and at the Borrower’s sole cost and expense, the Lender shall release
and/or terminate any Financing Document but only if and provided that there is
no commitment or obligation (whether or not conditional) of the Lender to
re-advance amounts which would be secured thereby.

 

Section 3.6             Inconsistent Provisions.

 

In the event that the provisions of any Financing Document directly conflict
with any provision of this Agreement, the provisions of this Agreement govern.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1             Representations and Warranties.

 

The Borrower represents and warrants to the Lender, as follows:

 

4.1.1        Subsidiaries.

 

The Borrower has the Subsidiaries listed on the EXHIBIT D attached hereto and
made a part hereof and no others.  Each of the Subsidiaries is a Wholly Owned
Subsidiary except as shown on EXHIBIT D, which correctly indicates the nature
and amount of the Borrower’s ownership interests therein.

 

4.1.2        Existence.

 

The Borrower (a) is a Registered Organization under the laws of the jurisdiction
stated in the Preamble of this Agreement, (b) is in good standing under the laws
of the jurisdiction in which it is organized, (c) has the power to own its
property and to carry on its business as now being conducted, and (d) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned by it therein or in which the

 

23

--------------------------------------------------------------------------------


 

transaction of its business makes such qualification necessary.  The Borrower is
organized under the laws of only one (1) jurisdiction.

 

4.1.3        Power and Authority.

 

The Borrower has full power and authority to execute and deliver this Agreement,
the other Financing Documents to which it is a party, to make the borrowings
under this Agreement and to incur and perform the Obligations whether under this
Agreement, the other Financing Documents or otherwise, all of which have been
duly authorized by all proper and necessary action.  No consent or approval of
shareholders or any creditors of the Borrower, and no consent, approval, filing
or registration with or notice to any Governmental Authority on the part of the
Borrower, is required as a condition to the execution, delivery, validity or
enforceability of this Agreement, the other Financing Documents or any of the
Purchase Agreement Documents, the performance by the Borrower of the
Obligations.

 

4.1.4        Binding Agreements.

 

This Agreement and the other Financing Documents executed and delivered by the
Borrower have been properly executed and delivered and constitute the valid and
legally binding obligations of the Borrower and are fully enforceable against
the Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.

 

4.1.5        No Conflicts.

 

Neither the execution, delivery and performance of the terms of this Agreement
or of any of the other Financing Documents executed and delivered by the
Borrower nor the consummation of the transactions contemplated by this Agreement
will conflict with, violate or be prevented by (a) the Borrower’s organizational
or governing documents, (b) any existing mortgage, indenture, contract or
agreement binding on the Borrower or affecting its property, or (c) any Laws.

 

4.1.6        No Defaults, Violations.

 

(a)           No Default or Event of Default has occurred and is continuing.

 

(b)           Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any obligation under any existing mortgage, indenture,
contract or agreement binding on it or affecting its property in any respect
which could be materially adverse to the business, operations, property or
financial condition of the Borrower, or which could materially adversely affect
the ability of the Borrower to perform its obligations under this Agreement or
the other Financing Documents, to which the Borrower is a party.

 

24

--------------------------------------------------------------------------------


 

4.1.7        Compliance with Laws.

 

Neither the Borrower nor any of its Subsidiaries is in violation of any
applicable Laws (including, without limitation, any Laws relating to employment
practices, to environmental, occupational and health standards and controls) or
order, writ, injunction, decree or demand of any court, arbitrator, or any
Governmental Authority affecting the Borrower or any of its properties, the
violation of which, considered in the aggregate, could materially adversely
affect the business, operations or properties of the Borrower and/or its
Subsidiaries.

 

4.1.8        Margin Stock.

 

None of the proceeds of the Loan will be used, directly or indirectly, by the
Borrower or any Subsidiary for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry, any “margin stock” within the meaning of Regulation U (12
CFR Part 221), of the Board of Governors of the Federal Reserve System or for
any other purpose which might make the transactions contemplated in this
Agreement a “purpose credit” within the meaning of Regulation U, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Securities Exchange Act of 1934 or the Small
Business Investment Act of 1958, as amended, or any rules or regulations
promulgated under any of such statutes.

 

4.1.9        Investment Company Act; Margin Stock.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, nor is it,
directly or indirectly, controlled by or acting on behalf of any Person which is
an investment company within the meaning of said Act.  Neither the Borrower nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation U (12 CFR Part 221), of
the Board of Governors of the Federal Reserve System.

 

4.1.10      Litigation.

 

Except as otherwise disclosed to the Lender on Schedule 4.1.10 attached hereto
and made a part hereof, there are no proceedings, actions or investigations
pending or, so far as the Borrower knows, threatened before or by any court,
arbitrator or any Governmental Authority which, in any one case or in the
aggregate, if determined adversely to the interests of the Borrower or any
Subsidiary, would have a material adverse effect on the business, properties,
condition (financial or otherwise) or operations, present or prospective, of the
Borrower.

 

4.1.11      Financial Condition.

 

The consolidated financial statements of the Borrower dated December 31, 2002,
are complete and correct and fairly present the financial position of the
Borrower and its Subsidiaries and the results of their operations and
transactions in their surplus accounts as of the date and for the period
referred to and have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved.  There are no liabilities,
direct or indirect,

 

25

--------------------------------------------------------------------------------


 

fixed or contingent, of the Borrower or its Subsidiaries as of the date of such
financial statements that are not reflected therein or in the notes thereto. 
There has been no adverse change in the financial condition or operations of the
Borrower or its Subsidiaries since the date of such financial statements and to
the Borrower’s knowledge no such adverse change is pending or threatened. 
Neither the Borrower nor any Subsidiary has guaranteed the obligations of, or
made any investment in or advances to, any Person, except as disclosed in such
financial statements.

 

4.1.12      Full Disclosure.

 

The financial statements referred to in Section 4.1.11 (Financial Condition),
the Financing Documents (including, without limitation, this Agreement), and the
statements, reports or certificates furnished by the Borrower in connection with
the Financing Documents (a) do not contain any untrue statement of a material
fact and (b) when taken in their entirety, do not omit any material fact
necessary to make the statements contained therein not misleading.  There is no
fact known to the Borrower which the Borrower has not disclosed to the Lender in
writing prior to the date of this Agreement with respect to the transactions
contemplated by the Financing Documents which materially and adversely affects
or in the future could, in the reasonable opinion of the Borrower materially
adversely affect the condition, financial or otherwise, results of operations,
business, or assets of the Borrower or of any Subsidiary.

 

4.1.13      Indebtedness for Borrowed Money.

 

Except for the Obligations and except as set forth in Schedule 4.1.13 attached
hereto and made a part hereof, the Borrower has no Indebtedness for Borrowed
Money.

 

4.1.14      Taxes.

 

Each of the Borrower and its Subsidiaries has filed all returns, reports and
forms for Taxes which, to the knowledge of the Borrower, are required to be
filed, and has paid all Taxes as shown on such returns or on any assessment
received by it, to the extent that such Taxes have become due, unless and to the
extent only that such Taxes, assessments and governmental charges are currently
contested in good faith and by appropriate proceedings by the Borrower, such
Taxes are not the subject of any Liens other than Permitted Liens, and adequate
reserves therefor have been established as required under GAAP.  All tax
liabilities of the Borrower were as of the date of audited financial statements
referred to in Section 4.1.11 (Financial Condition), and are now, adequately
provided for on the books of the Borrower or its Subsidiaries, as appropriate. 
No tax liability has been asserted by the Internal Revenue Service or any state
or local authority against the Borrower for Taxes in excess of those already
paid.

 

4.1.15      ERISA.

 

With respect to any “pension plan” as defined in SECTION 3(2) of ERISA, which
plan is now or previously has been maintained or contributed to by the Borrower
and/or by any commonly controlled entity: (a) no “accumulated funding
deficiency” as defined in Code §412 or ERISA §302 has occurred, whether or not
that accumulated funding deficiency has been waived; (b) no Reportable Event has
occurred; (c) no termination of any plan subject to

 

26

--------------------------------------------------------------------------------


 

Title IV of ERISA has occurred; (d) neither the Borrower nor any commonly
controlled entity (as defined under ERISA) has incurred a “complete withdrawal”
within the meaning of ERISA §4203 from any  Multi-employer Plan; (e) neither the
Borrower nor any commonly controlled entity has incurred a “partial withdrawal”
within the meaning of ERISA §4205 with respect to any  Multi-employer Plan; (f)
no Multi-employer Plan to which the Borrower or any commonly controlled entity
has an obligation to contribute is in “reorganization” within the meaning of
ERISA §4241 nor has notice been received by the Borrower or any commonly
controlled entity that such a  Multi-employer Plan will be placed in
“reorganization”.

 

4.1.16      Title to Properties.

 

The Borrower has good and marketable title to all of its properties, including,
without limitation, the Collateral and the properties and assets reflected in
the balance sheets described in Section 4.1.11 (Financial Condition).  The
Borrower has legal, enforceable and uncontested rights to use freely such
property and assets.  All of such properties, including, without limitation, the
Collateral which were purchased, were purchased for fair consideration and
reasonably equivalent value in the ordinary course of business of both the
seller and the Borrower and not, by way of example only, as part of a bulk sale.

 

4.1.17      Employee Relations.

 

Except as disclosed on Schedule 4.1.17 attached hereto and made a part hereof,
(a) neither the Borrower nor any Subsidiary thereof nor any of the Borrower’s or
Subsidiary’s employees is subject to any collective bargaining agreement, (b) no
petition for certification or union election is pending with respect to the
employees of the Borrower or any Subsidiary and no union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of the Borrower, (c) there are no strikes, slowdowns, work stoppages
or controversies pending or, to the best knowledge of Borrower after due
inquiry, threatened between the Borrower and its employees, and (d) neither the
Borrower nor any Subsidiaries is subject to an employment contract, severance
agreement, commission contract, consulting agreement or bonus agreement.  Hours
worked and payments made to the employees of the Borrower have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters.  All payments due from the Borrower or for which any claim
may be made against the Borrower, on account of wages and employee and retiree
health and welfare insurance and other benefits have been paid or accrued as a
liability on its books.  The consummation of the transactions contemplated by
the Financing Agreement or any of the other Financing Documents, will not give
rise to a right of termination or right of re-negotiation on the part of any
union under any collective bargaining agreement to which the Borrower is a party
or by which it is bound.

 

4.1.18      Presence of Hazardous Materials or Hazardous Materials
Contamination.

 

To the best of the Borrower’s knowledge, (a) no Hazardous Materials are located
on any real property owned, controlled or operated by of the Borrower or for
which the Borrower is, or is claimed to be, responsible, except for reasonable
quantities of necessary

 

27

--------------------------------------------------------------------------------


 

supplies for use by the Borrower in the ordinary course of its current line of
business and stored, used and disposed in accordance with applicable Laws; and
(b) no property owned, controlled or operated by the Borrower or for which the
Borrower has, or is claimed to have, responsibility has ever been used as a
manufacturing, storage, or dump site for Hazardous Materials nor is affected by
Hazardous Materials Contamination at any other property.

 

4.1.19      Perfection and Priority of Collateral.

 

The Lender has, or upon execution and recording of this Agreement and the
Security Documents will have, and will continue to have as security for the
Obligations, a valid and perfected Lien on and security interest in all
Collateral, free of all other Liens, claims and rights of third parties
whatsoever except Permitted Liens, including, without limitation, those
described on Schedule 4.1.19 attached hereto and made a part hereof.

 

4.1.20      Business Names and Addresses.

 

In the five (5) years preceding the date hereof, the Borrower has not changed
its name, identity or corporate structure, has not conducted business under any
name other than its current name, and has not conducted its business in any
jurisdiction other than those disclosed on the EXHIBIT D.

 

4.1.21      Accounts.

 

With respect to all Accounts and to the best of the Borrower’s knowledge (a)
they are genuine, and in all respects what they purport to be, and are not
evidenced by a judgment, an Instrument, or Chattel Paper (unless such judgment
has been assigned and such Instrument or Chattel Paper has been endorsed and
delivered to the Lender); (b) they represent bona fide transactions completed in
accordance with the terms and provisions contained in the invoices, purchase
orders and other contracts relating thereto, and the underlying transaction
therefor is in accordance with all applicable Laws; (c) the amounts shown on the
Borrower’s books and records, with respect thereto are actually and absolutely
owing to the Borrower and are not contingent or subject to reduction for any
reason other than regular discounts, credits or adjustments allowed by the
Borrower in the ordinary course of its business; (d) no payments have been or
shall be made thereon except payments turned over to the Lender by the Borrower;
(e) all Account Debtors thereon have the capacity to contract; and (f) the goods
sold, leased or transferred or the services furnished giving rise thereto are
not subject to any Liens except the security interest granted to the Lender by
this Agreement and Permitted Liens.

 

Section 4.2             Survival; Updates of Representations and Warranties.

 

All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the Closing
Date, the making of any advance under the Loan and extension of credit made
hereunder, and the incurring of any other Obligations and shall be deemed to
have been made at the time of each request for, and again at the time the making
of, each advance under the Loan or the issuance of each Letter of Credit, except
that the representations and warranties which relate to financial statements
which are referred to in Section 4.1.11 (Financial Condition), shall also be
deemed to cover financial

 

28

--------------------------------------------------------------------------------


 

statements furnished from time to time to the Lender pursuant to Section  6.1.1
(Financial Statements).

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.1             Conditions to the Initial Advance and Initial Letter of
Credit.

 

The making of the initial advance under the Loan and the issuance of the initial
Letter of Credit is subject to the fulfillment on or before the Closing Date of
the following conditions precedent in a manner satisfactory in form and
substance to the Lender and its counsel:

 

5.1.1        Organizational Documents - Borrower.

 

The Lender shall have received:

 

(a)           a certificate of good standing for the Borrower certified by the
Secretary of State, or other appropriate Governmental Authority, of the state of
formation for the Borrower;

 

(b)           a certified copy from the appropriate Governmental Authority under
which the Borrower is organized, of the Borrower’s organizational documents and
all recorded amendments thereto;

 

(c)           a certificate of qualification to do business for the Borrower
certified by the Secretary of State or other Governmental Authority of each
jurisdiction in which the Borrower conducts business; and

 

(d)           a certificate by the Secretary or an Assistant Secretary of the
Borrower in form and substance satisfactory to the Lender.

 

5.1.2        Consents, Licenses, Approvals, Etc.

 

The Lender shall have received copies of all consents, licenses and approvals,
required in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents, and such consents, licenses and
approvals shall be in full force and effect.

 

5.1.3        Note.

 

The Lender shall have received the Revolving Credit Note conforming to the
requirements hereof and executed by a Responsible Officer of the Borrower and
attested by a duly authorized representative of the Borrower.

 

5.1.4        Financing Documents and Collateral.

 

The Borrower shall have executed and delivered the Financing Documents to be
executed by it, and shall have delivered original Chattel Paper, Instruments and
related

 

29

--------------------------------------------------------------------------------


 

Collateral and all opinions, title insurance, and other documents contemplated
by ARTICLE III (Collateral).

 

5.1.5        Other Financing Documents.

 

In addition to the Financing Documents to be delivered by the Borrower, the
Lender shall have received the Financing Documents duly executed and delivered
by Persons other than the Borrower.

 

5.1.6        Other Documents, Etc.

 

The Lender shall have received such other certificates, opinions, documents and
instruments confirmatory of or otherwise relating to the transactions
contemplated hereby as may have been reasonably requested by the Lender.

 

5.1.7        Payment of Fees.

 

The Lender shall have received payment of any Fees due on or before the Closing
Date.

 

5.1.8        Recordings and Filings.

 

The Borrower shall have: (a) executed and delivered all Financing Documents
required to be filed, registered or recorded in order to create, in favor of the
Lender, a perfected Lien in the Collateral (subject only to the Permitted Liens)
in form and in sufficient number for filing, registration, and recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required, and (b) delivered such evidence as the Lender require
that all necessary filing fees and all recording and other similar fees, and all
Taxes and other expenses related to such filings, registrations and recordings
will be or have been paid in full.

 

5.1.9        Insurance Certificate.

 

The Lender shall have received an insurance certificate in accordance with the
provisions of Section 6.1.8 (Insurance).

 

Section 5.2             Conditions to all Extensions of Credit.

 

The making of all advances under the Loan and the issuance of all Letters of
Credit is subject to the fulfillment of the following conditions precedent in a
manner satisfactory in form and substance to the Lender and its counsel:

 

5.2.1        Compliance.

 

The Borrower shall have complied and shall then be in compliance with all terms,
covenants, conditions and provisions of this Agreement and the other Financing
Documents that are binding upon it.

 

30

--------------------------------------------------------------------------------


 

5.2.2        Default.

 

There shall exist no Event of Default or Default hereunder.

 

5.2.3        Representations and Warranties.

 

The representations and warranties of the Borrower contained among the
provisions of this Agreement shall be true and with the same effect as though
such representations and warranties had been made at the time of the making of,
and of the request for, each advance under the Loan or the issuance of each
Letter of Credit, except that the representations and warranties which relate to
financial statements which are referred to in Section 4.1.11 (Financial
Condition), shall also be deemed to cover financial statements furnished from
time to time to the Lender pursuant to Section 6.1.1 (Financial Statements).

 

5.2.4        Adverse Change.

 

No adverse change shall have occurred in the condition (financial or otherwise),
operations or business of the Borrower that would, in the good faith judgment of
the Lender, materially impair the ability of the Borrower to pay or perform any
of the Obligations.

 

5.2.5        Legal Matters.

 

All legal documents incident to each advance under the Loan and each of the
Letters of Credit shall be reasonably satisfactory to counsel for the Lender.

 

ARTICLE VI

COVENANTS OF THE BORROWER

 

Section 6.1             Affirmative Covenants.

 

So long as any of the Obligations or the Commitment shall be outstanding
hereunder, the Borrower agrees with the Lender as follows:

 

6.1.1        Financial Statements.

 

The Borrower shall furnish to the Lender:

 

(a)           Annual Statements and Certificates.  The Borrower shall furnish to
the Lender as soon as available, but in no event more than ninety (90) days
after the close of each fiscal year of the Borrower, (i) a copy of the annual
audited financial statement in reasonable detail satisfactory to the Lender
relating to the Borrower, prepared in accordance with GAAP and examined and
certified by independent certified public accountants satisfactory to the
Lender, which financial statement shall include a balance sheet of the Borrower
as of the end of such fiscal year and statements of income, cash flows and
changes in shareholders equity of the Borrower for such fiscal year, (ii) a
Compliance Certificate, in substantially the form attached to this Agreement as
EXHIBIT C, as may be amended by the Lender from time to time, containing a
detailed computation of each financial covenant which is applicable for the
period reported and a certification that no material change has occurred to the
information contained in EXHIBIT D

 

31

--------------------------------------------------------------------------------


 

(except as set forth in a schedule attached to the certification), each prepared
by a Responsible Officer of the Borrower in a format acceptable to the Lender,
and (iii) a management letter in the form prepared by the Borrower’s independent
certified public accountants.

 

(b)           Annual Opinion of Accountant.  The Borrower shall furnish to the
Lender as soon as available, but in no event more than ninety (90) days after
the close of the Borrower’s fiscal years, a letter or opinion of the accountant
who examined and certified the annual financial statement relating to the
Borrower (i) stating whether anything in such accountant’s examination has
revealed the occurrence of a Default or an Event of Default hereunder, and, if
so, stating the facts with respect thereto and (ii) acknowledging that the
Lender will rely on the statement and that the Borrower knows of the intended
reliance by the Lender.

 

(c)           Quarterly Statements and Certificates.  The Borrower shall furnish
to the Lender as soon as available, but in no event more than forty five (45)
days after the close of the Borrower’s fiscal quarters, balance sheets of the
Borrower as of the close of such period, income, cash flows and changes in
shareholders equity statements for such period and a Compliance Certificate, in
substantially the form attached to this Agreement as EXHIBIT C, containing a
detailed computation of each financial covenant which is applicable for the
period reported and a certification that no change has occurred to the
information contained in EXHIBIT D (except as set forth on any schedule attached
to the certification), each prepared by a Responsible Officer of the Borrower in
a format acceptable to the Lender, all as prepared and certified by a
Responsible Officer of the Borrower and accompanied by a certificate of that
officer stating whether any event has occurred which constitutes a Default or an
Event of Default hereunder, and, if so, stating the facts with respect thereto.

 

(d)           Quarterly reports.  The Borrower shall furnish to the Lender
within forty five (45) days after the end of each fiscal quarter, a report
containing the following information:

 

(i)            a detailed aging schedule of all Receivables by Account Debtor,
in such detail, and accompanied by such supporting information, as the Lender
may from time to time reasonably request;

 

(ii)           a current status report (Backlog Report, a form of which is
attached hereto as EXHIBIT E) in form satisfactory to the Lender, including
listing of new contracts or installations added during the period, including the
name of the contracting officer at the agency, certified by a Responsible
Officer of the Borrower; and

 

(iii)          such other information as the Lender may reasonably request.

 

(e)           Additional Reports and Information.  The Borrower shall furnish to
the Lender promptly, such additional information, reports or statements as the
Lender may from time to time reasonably request.

 

32

--------------------------------------------------------------------------------


 

6.1.2        Reports to SEC and to Stockholders.

 

If requested, the Borrower will furnish to the Lender, promptly upon the filing
or making thereof, at least one (1) copy of all financial statements, reports,
notices and proxy statements sent by the Borrower to its stockholders, and of
all regular and other reports filed by the Borrower with any securities exchange
or with the Securities and Exchange Commission.

 

6.1.3        Recordkeeping, Rights of Inspection, Field Examination, Etc.

 

(a)           The Borrower shall, and shall cause each of its Subsidiaries to,
maintain (i) a standard system of accounting in accordance with GAAP, and (ii)
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its properties, business
and activities.

 

(b)           The Borrower shall, and shall cause each of its Subsidiaries to,
permit authorized representatives of the Lender to visit and inspect the
properties of the Borrower and its Subsidiaries, to review, audit, check and
inspect the Collateral at any time with or without notice, to review, audit,
check and inspect the Borrower’s other books of record at any time with or
without notice and to make abstracts and photocopies thereof, and to discuss the
affairs, finances and accounts of the Borrower and/or any Subsidiaries, with the
officers, directors, employees and other representatives of the Borrower and/or
any Subsidiaries and their respective accountants, all at such times during
normal business hours and other reasonable times and as often as the Lender may
reasonably request.

 

(c)           The Borrower hereby irrevocably authorizes and directs all
accountants and auditors employed by the Borrower and/or any Subsidiaries at any
time prior to the repayment in full of the Obligations to exhibit and deliver to
the Lender copies of any and all of the financial statements, trial balances,
management letters, or other accounting records of any nature of the Borrower
and/or any Subsidiaries in the accountant’s or auditor’s possession, and to
disclose to the Lender any information they may have concerning the financial
status and business operations of the Borrower and its Subsidiaries.  Further,
the Borrower hereby authorizes all Governmental Authorities to furnish to the
Lender copies of reports or examinations relating to the Borrower and/or any
Subsidiaries, whether made by the Borrower or otherwise.

 

(d)           Any and all costs and expenses incurred by, or on behalf of, the
Lender in connection with the conduct of any of the foregoing, including,
without limitation, travel, lodging, meals, and other expenses together with an
allocated charge of $750 per day for each auditor employed by the Lender for
inspections of the Collateral and the Borrower’s operations, shall be part of
the Enforcement Costs and shall be payable to the Lender upon demand.  The
Borrower acknowledges and agrees that such expenses may include, but shall not
be limited to, any and all out-of-pocket costs and expenses of the Lender’s
employees and agents in, and when, traveling to the Borrower’s facilities.

 

33

--------------------------------------------------------------------------------


 

6.1.4        Existence.

 

The Borrower shall (a) maintain, and cause each of its Subsidiaries to maintain,
its existence in good standing in the jurisdiction in which it is organized and
in each other jurisdiction where it is required to register or qualify to do
business if the failure to do so in such other jurisdiction might have a
material adverse effect on the ability of the Borrower to perform the
Obligations, on the conduct of the Borrower’s operations, on the Borrower’s
financial condition, or on the value of, or the ability of the Lender to realize
upon, the Collateral and (b) remain a Registered Organization under the laws of
the jurisdiction stated in the Preamble of this Agreement.

 

6.1.5        Compliance with Laws.

 

The Borrower shall comply, and cause each of its Subsidiaries to comply, with
all applicable Laws and observe the valid requirements of Governmental
Authorities, the noncompliance with or the nonobservance of which might have a
material adverse effect on the ability of the Borrower to perform the
Obligations, the conduct of the Borrower’s operations, the Borrower’s financial
condition, or the value of, or the ability of the Lender to realize upon, the
Collateral.

 

6.1.6        Preservation of Properties.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times (a)
maintain, preserve, protect and keep its properties, whether owned or leased, in
good operating condition, working order and repair (ordinary wear and tear
excepted), and from time to time will make all proper repairs, maintenance,
replacements, additions and improvements thereto needed to maintain such
properties in good operating condition, working order and repair, and (b) do or
cause to be done all things necessary to preserve and to keep in full force and
effect its material franchises, leases of real and personal property, trade
names, Patents, Trademarks, Copyrights and permits which are necessary for the
orderly continuance of its business.

 

6.1.7        Line of Business.

 

The Borrower will continue to engage substantially only in the business of
computer systems design and engineering services.

 

6.1.8        Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain with A-or better rated insurance companies such insurance as is
required by applicable Laws and such other insurance, all in such amounts not
less than the Lender shall reasonably determine from time to time, of such types
and against such risks, hazards, liabilities, casualties and contingencies as
are usually insured against in the same geographic areas by business entities
engaged in the same or similar business.  Without limiting the generality of the
foregoing, the Borrower will, and will cause each of its Subsidiaries to, keep
adequately insured all of its property against loss or damage resulting from
fire or other risks insured against by extended coverage and maintain public
liability insurance against claims for personal injury, death or

 

34

--------------------------------------------------------------------------------


 

property damage occurring upon, in or about any properties occupied or
controlled by it, or arising in any manner out of the businesses carried on by
it.  The Borrower shall deliver to the Lender on the Closing Date (and
thereafter on each date there is a material change in the insurance coverage) a
certificate of a Responsible Officer of the Borrower containing a detailed list
of the insurance then in effect and stating the names of the insurance
companies, the types, the amounts and rates of the insurance, dates of the
expiration thereof and the properties and risks covered thereby.  Within thirty
(30) days after notice in writing from the Lender, the Borrower will obtain such
additional insurance as the Lender may reasonably request.

 

6.1.9        Taxes.

 

Except to the extent that the validity or amount thereof is being contested in
good faith and by appropriate proceedings, the Borrower will, and will cause
each of its Subsidiaries to, pay and discharge all Taxes prior to the date when
any interest or penalty would accrue for the nonpayment thereof.  The Borrower
shall furnish to the Lender at such times as the Lender may require proof
satisfactory to the Lender of the making of payments or deposits required by
applicable Laws.

 

6.1.10      ERISA.

 

The Borrower will, and will cause each of its Subsidiaries and Affiliates to,
comply with the funding requirements of ERISA with respect to employee pension
benefit plans for its respective employees.  The Borrower will not permit with
respect to any employee benefit plan or plans covered by Title IV of ERISA (a)
any prohibited transaction or transactions under ERISA or the Internal Revenue
Code, which results, or may result, in any material liability of the Borrower
and/or any Subsidiary and/or Affiliate, or (b) any Reportable Event if, upon
termination of the plan or plans with respect to which one or more such
Reportable Events shall have occurred, there is or would be any material
liability of the Borrower and/or any Subsidiary and/or Affiliate to the PBGC. 
Upon the Lender’s request, the Borrower will deliver to the Lender a copy of the
most recent actuarial report, financial statements and annual report completed
with respect to any “defined benefit plan”, as defined in ERISA.

 

6.1.11      Notification of Events of Default and Adverse Developments.

 

The Borrower shall promptly notify the Lender upon obtaining knowledge of the
occurrence of:

 

(a)           any Event of Default;

 

(b)           any Default;

 

(c)           any litigation instituted or threatened against the Borrower or
its Subsidiaries and of the entry of any judgment or Lien (other than any
Permitted Liens) against any of the assets or properties of the Borrower or any
Subsidiary where the claims against the Borrower or any of its Subsidiaries
exceed One Million Dollars ($1,000,000) and are not covered by insurance;

 

35

--------------------------------------------------------------------------------


 

(d)           any event, development or circumstance whereby the financial
statements furnished hereunder fail in any material respect to present fairly,
in accordance with GAAP, the financial condition and operational results of the
Borrower or any of its Subsidiaries;

 

(e)           any judicial, administrative or arbitral proceeding pending
against the Borrower or any of its Subsidiaries and any judicial or
administrative proceeding known by the Borrower to be threatened against it or
any of its Subsidiaries which, if adversely decided, could materially adversely
affect its financial condition or operations (present or prospective);

 

(f)            the receipt by the Borrower or any of its Subsidiaries of any
notice, claim or demand from any Governmental Authority which alleges that the
Borrower or any Subsidiary is in violation of any of the terms of, or has failed
to comply with any applicable Laws regulating its operation and business,
including, but not limited to, the Occupational Safety and Health Act and the
Environmental Protection Act; and

 

(g)           any other development in the business or affairs of the Borrower
and any of its Subsidiaries which may be materially adverse;

 

in each case describing in detail satisfactory to the Lender the nature thereof
and the action the Borrower proposes to take with respect thereto.

 

6.1.12      Hazardous Materials; Contamination.

 

The Borrower agrees to:

 

(a)           give notice to the Lender immediately upon the Borrower’s
acquiring knowledge of the presence of any Hazardous Materials and of any
Hazardous Materials Contamination on any property owned or controlled by the
Borrower or for which the Borrower is, or is claimed to be, responsible
(provided that such notice shall not be required for Hazardous Materials placed
or stored on such property in accordance with applicable Laws in the ordinary
course (including, without limitation, quantity)  of the Borrower’s line of
business expressly described in this Agreement) or of any Hazardous Materials
Contamination, with a full description thereof;

 

(b)           promptly comply with any Laws requiring the removal, treatment or
disposal of Hazardous Materials or Hazardous Materials Contamination and provide
the Lender with satisfactory evidence of such compliance;

 

(c)           provide the Lender, within thirty (30) days after a demand by the
Lender, with a bond, letter of credit or similar financial assurance evidencing
to the Lender’s satisfaction that the necessary funds are available to pay the
cost of removing, treating, and disposing of such Hazardous Materials or

 

36

--------------------------------------------------------------------------------


 

Hazardous Materials Contamination and discharging any Lien which may be
established as a result thereof on any property owned or controlled by the
Borrower or for which the Borrower is, or is claimed to be, responsible; and

 

(d)           as part of the Obligations, defend, indemnify and hold harmless
the Lender and its agents, employees, trustees, successors and assigns from any
and all claims which may now or in the future (whether before or after the
termination of this Agreement) be asserted as a result of the presence of any
Hazardous Materials or of any Hazardous Materials Contamination on any property
owned or controlled by the Borrower or for which the Borrower is, or is claimed
to be, responsible.  The Borrower acknowledges and agrees that this
indemnification shall survive the termination of this Agreement and the
Commitment and the payment and performance of all of the other Obligations.

 

6.1.13      Financial Covenants.

 

(a)           Net Worth.  The Borrower will maintain on a consolidated basis,
tested as of the last day of each of the Borrower’s fiscal quarters, a Net Worth
of not less than an amount equal to $122,000,000 increasing annually by the sum
of (i) 50% of the Borrower’s consolidated net income (without regard to any
loss) plus (ii) 100% of the proceeds of any issue of new shares of its common
stock or other equity interests, from each fiscal year of the Borrower
commencing with the fiscal year ending in 2003.

 

(b)           Funded Debt to EBITDA Ratio.  The Borrower will maintain on a
consolidated basis a ratio of Funded Debt to EBITDA not exceeding 2.75:1.0. 
This ratio will be calculated quarterly, using the results of the twelve-month
period ending with that reporting period.

 

(c)           Interest Coverage Ratio.  The Borrower will maintain on a
consolidated basis an Interest Coverage Ratio of not less than 2.5 to 1.0.  This
ratio will be calculated quarterly, using the results of the twelve-month period
ending with that reporting period.

 

6.1.14      Collection of Receivables.

 

Until such time that the Lender shall notify the Borrower of the revocation of
such privilege, the Borrower and each of the Subsidiaries shall at its own
expense have the privilege for the account of, and in trust for, the Lender of
collecting its Receivables and receiving in respect thereto all Items of Payment
and shall otherwise completely service all of the Receivables including (a) the
billing, posting and maintaining of complete records applicable thereto, (b) the
taking of such action with respect to the Receivables as the Lender may request
or in the absence of such request, as the Borrower and each of the Subsidiaries
may deem advisable; and (c) the granting, in the ordinary course of business, to
any Account Debtor, any rebate, refund or adjustment to which the Account Debtor
may be lawfully entitled, and may accept, in connection therewith, the return of
goods, the sale or lease of which shall have given rise to a Receivable and may
take such other actions relating to the settling of any Account

 

37

--------------------------------------------------------------------------------


 

Debtor’s claim as may be commercially reasonable.  The Lender may, at its
option, at any time or from time to time after and during the continuance of an
Event of Default hereunder, revoke the collection privilege given in this
Agreement to the Borrower and any one or more of the Subsidiaries by either
giving notice of its assignment of, and lien on the Collateral to the Account
Debtors or giving notice of such revocation to the Borrower.  The Lender shall
not have any duty to, and the Borrower hereby releases the Lender from all
claims of loss or damage caused by the delay or failure to collect or enforce
any of the Receivables or to preserve any rights against any other party with an
interest in the Collateral. The Lender shall be entitled at any time and from
time to time to confirm and verify Receivables.

 

6.1.15      Assignments of Receivables.

 

Upon request, the Borrower shall execute and deliver to the Lender written
assignments, in form and content acceptable to the Lender, of specific
Receivables or groups of Receivables; provided, however, the Lien and/or
security interest granted to the Lender under this Agreement shall not be
limited in any way to or by the inclusion or exclusion of Receivables within
such assignments.  Receivables so assigned shall secure payment of the
Obligations and are not sold to the Lender whether or not any assignment
thereof, which is separate from this Agreement, is in form absolute.  The
Borrower agrees that neither any assignment to the Lender nor any other
provision contained in this Agreement or any of the other Financing Documents
shall impose on the Lender any obligation or liability of the Borrower with
respect to that which is assigned and the Borrower hereby agrees to indemnify
the Lender and hold the Lender harmless from any and all claims, actions, suits,
losses, damages, costs, expenses, fees, obligations and liabilities which may be
incurred by or imposed upon the Lender by virtue of the assignment of and Lien
on the Borrower’s rights, title and interest in, to, and under the Collateral. 
The Lender agrees that if it makes a request for assignments as described herein
that it will provided the Borrower with a reasoned explanation for such request.

 

6.1.16      Government Accounts.

 

The Borrower will upon request by the Lender execute any instruments and take
any steps required by the Lender in order that all moneys due and to become due
under such contracts shall be assigned to the Lender and notice thereof given to
the Governmental Authority under the Federal Assignment of Claims Act or any
other applicable Laws.  The Lender agrees that if it makes a request as
described herein that it will provided the Borrower with a reasoned explanation
for such request.

 

6.1.17      Maintenance of the Collateral.

 

The Borrower will maintain the Collateral in good working order, saving and
excepting ordinary wear and tear, and will not permit anything to be done to the
Collateral that may materially impair the value thereof.  The Lender, or an
agent designated by the Lender, shall be permitted to enter the premises of the
Borrower and the Subsidiaries and examine, audit and inspect the Collateral at
any reasonable time and from time to time without notice.  The Lender shall not
have any duty to, and the Borrower hereby releases the Lender from all claims

 

38

--------------------------------------------------------------------------------


 

of loss or damage caused by the delay or failure to collect or enforce any of
the Receivables or to, preserve any rights against any other party with an
interest in the Collateral.

 

6.1.18      Defense of Title and Further Assurances.

 

At its expense, the Borrower will defend the title to the Collateral (and any
part thereof), and will immediately execute, acknowledge and deliver any
renewal, affidavit, deed, assignment, security agreement, certificate or other
document which the Lender may require in order to perfect, preserve, maintain,
continue, protect and/or extend the Lien granted to the Lender under this
Agreement or under any of the other Financing Documents and the first priority
of that Lien, subject only to the Permitted Liens.  The Borrower hereby
authorizes the filing of any financing statement or continuation statement
required under the Uniform Commercial Code.  The Borrower will from time to time
do whatever the Lender may require by way of obtaining, executing, delivering,
and/or filing landlords’ or mortgagees’ or bailees’ waivers, notices of
assignment and other notices and amendments and renewals thereof and the
Borrower will take any and all steps and observe such formalities as the Lender
may require, in order to create and maintain a valid Lien upon, pledge of, or
paramount security interest in, the Collateral, subject to the Permitted Liens. 
The Borrower shall pay to the Lender on demand all taxes, costs and expenses
incurred by the Lender in connection with the preparation, execution, recording
and filing of any such document or instrument.  To the extent that the proceeds
of any of the Accounts or Receivables of the Borrower are expected to become
subject to the control of, or in the possession of, a party other than the
Borrower or the Lender, the Borrower shall cause all such parties to execute and
deliver on the Closing Date security documents or other documents as requested
by the Lender and as may be necessary to evidence and/or perfect the security
interest of the Lender in those proceeds.  The Borrower hereby irrevocably
appoints the Lender as the Borrower’s attorney-in-fact, with power of
substitution, in the name of the Lender or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower, to execute and deliver any and
all of the instruments and other documents and take any action which the Lender
may require pursuant the foregoing provisions of this Section 6.1.18.

 

6.1.19      Use of Premises and Equipment.

 

The Borrower agrees that until the Obligations are fully paid and this Agreement
has been terminated, the Lender (a) after and during the continuance of an Event
of Default, may use any of the Borrower’s owned or leased lifts, hoists, trucks
and other facilities or equipment for handling or removing the Collateral; and
(b) shall have, and is hereby granted, a right of ingress and egress to the
places where the Collateral is located, and may proceed over and through any of
the Borrower’s owned or leased property.

 

6.1.20      Protection of Collateral.

 

The Borrower agrees that the Lender may at any time following an Event of
Default take such steps as the Lender deems reasonably necessary to protect the
Lender’s interest in, and to preserve the Collateral, including, the hiring of
such security guards or the placing of other security protection measures as the
Lender deems appropriate, may employ and

 

39

--------------------------------------------------------------------------------


 

maintain at any of the Borrower’s premises a custodian who shall have full
authority to do all acts necessary to protect the Lender’s interests in the
Collateral and may lease warehouse facilities to which the Lender may move all
or any part of the Collateral to the extent commercially reasonable.  The
Borrower agrees to cooperate fully with the Lender’s efforts to preserve the
Collateral and will take such actions to preserve the Collateral as the Lender
may reasonably direct.  All of the Lender’s expenses of preserving the
Collateral, including any reasonable expenses relating to the compensation and
bonding of a custodian, shall be part of the Enforcement Costs.

 

Section 6.2             Negative Covenants.

 

So long as any of the Obligations or the Commitment shall be outstanding
hereunder, the Borrower agrees with the Lender as follows:

 

6.2.1        Capital Structure, Merger, Acquisition or Sale of Assets.

 

The Borrower will not enter into any merger or consolidation or amalgamation,
windup or dissolve itself (or suffer any liquidation or dissolution) or acquire
all or substantially all the assets of any Person, or sell, lease or otherwise
dispose of any of its assets (except Inventory disposed of in the ordinary
course of business prior to an Event of Default).  Any consent of the Lender to
the disposition of any assets may be conditioned on a specified use of the
proceeds of disposition.

 

6.2.2        Subsidiaries.

 

Unless the Subsidiary executes an Additional Borrower Joinder Supplement in the
form of EXHIBIT A, the Borrower will not create or acquire any Subsidiaries.

 

6.2.3        Purchase or Redemption of Securities, Dividend Restrictions.

 

The Borrower will not purchase, redeem or otherwise acquire any shares of its
capital stock or warrants now or hereafter outstanding, declare or pay any
dividends thereon (other than stock dividends), apply any of its property or
assets to the purchase, redemption or other retirement of, set apart any sum for
the payment of any dividends on, or for the purchase, redemption, or other
retirement of, make any distribution by reduction of capital or otherwise in
respect of, any shares of any class of capital stock of the Borrower, or any
warrants, permit any Subsidiary to purchase or acquire any shares of any class
of capital stock of, or warrants issued by, the Borrower, make any distribution
to stockholders or set aside any funds for any such purpose, and not prepay,
purchase or redeem any Indebtedness for Borrowed Money other than the
Obligations.

 

6.2.4        Indebtedness.

 

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any Indebtedness for Borrowed Money, or permit any
Subsidiary so to do, except:

 

(a)           the Obligations;

 

40

--------------------------------------------------------------------------------


 

(b)           current accounts payable arising in the ordinary course;

 

(c)           Indebtedness secured by Permitted Liens;

 

(d)           Subordinated Liabilities; and

 

(e)           Indebtedness of the Borrower existing on the date hereof and
reflected on the financial statements furnished pursuant to Section 4.1.11
(Financial Condition).

 

6.2.5        Investments, Loans and Other Transactions.

 

Except as otherwise provided in this Agreement and except for investment in a
limited liability company that will own the building in which the Borrower’s
headquarters is to be located, the Borrower will not, and will not permit any of
its Subsidiaries to, (a) make, assume, acquire or continue to hold any
investment in any real property (unless used in connection with its business and
treated as a Fixed or Capital Asset of the Borrower or the Subsidiary) or any
Person, whether by stock purchase, capital contribution, acquisition of
indebtedness of such Person or otherwise (including, without limitation,
investments in any joint venture or partnership), (b) guaranty or otherwise
become contingently liable for the indebtedness or obligations of any Person in
excess of One Million Dollars ($1,000,000), or (c) make any loans or advances,
or otherwise extend credit to any Person, except:

 

(i)            any advance to an officer of the Borrower or of any Subsidiary
for travel or other business expenses in the ordinary course of business an any
advance to an officer of the Borrower in accordance with standard practices;

 

(ii)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

 

(iii)          any investment in Cash Equivalents, w hich are pledged to the
Lender as collateral and security for the Obligations; and

 

(iv)          trade credit extended to customers in the ordinary course of
business.

 

6.2.6        Stock of Subsidiaries.

 

The Borrower will not sell or otherwise dispose of any shares of capital stock
of any Subsidiary (except in connection with a merger or consolidation of a
Wholly Owned Subsidiary into the Borrower or another Wholly Owned Subsidiary or
with the dissolution of any Subsidiary) or permit any Subsidiary to issue any
additional shares of its capital stock except pro rata to its stockholders.

 

41

--------------------------------------------------------------------------------


 

6.2.7        Subordinated Indebtedness.

 

The Borrower will not, and will not permit any Subsidiary to make:

 

(a)           any payment of principal of, or interest on, any of the
Subordinated Liabilities, if a Default or an Event of Default then exists
hereunder or would result from such payment;

 

(b)           any payment of the principal or interest due on the Subordinated
Liabilities as a result of acceleration thereunder or a mandatory prepayment
thereunder;

 

(c)           any amendment or modification of or supplement to the documents
evidencing or securing the Subordinated Liabilities; or

 

(d)           payment of principal or interest on the Subordinated Liabilities
other than when due (without giving effect to any acceleration of maturity or
mandatory prepayment).

 

6.2.8        Liens; Confessed Judgment.

 

The Borrower agrees that it (a) will not create, incur, assume or suffer to
exist any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, or permit any Subsidiary so to do, except for Liens securing
the Obligations and Permitted Liens, (b) will not agree to, assume or suffer to
exist any provision in any instrument or other document for confession of
judgment, cognovit or other similar right or remedy, (c) will not allow or
suffer to exist any Permitted Liens to be superior to Liens securing the
Obligations, (d) will not enter into any contracts for the consignment of goods
to the Borrower, (e) will not execute or suffer the filing of any financing
statements or the posting of any signs giving notice of consignments to the
Borrower, (f) will not, as a material part of its business, engage in the sale
of goods belonging to others, and (g) will not allow or suffer to exist the
failure of any Lien described in the Security Documents to attach to, and/or
remain at all times perfected on, any of the property described in the Security
Documents.

 

6.2.9        Transactions with Affiliates.

 

The Borrower and its Subsidiaries will not enter into or participate in any
transaction with any Affiliate or, except in the ordinary course of business,
with the officers, directors, employees and other representatives of the
Borrower and/or any Subsidiary.

 

6.2.10      Other Businesses.

 

The Borrower and its Subsidiaries will not engage directly or indirectly in any
business other than its current line of business described elsewhere in this
Agreement.

 

6.2.11      ERISA Compliance.

 

Neither the Borrower nor any Commonly Controlled Entity shall:  (a) engage in or
permit any “prohibited transaction” (as defined in ERISA); (b) cause any

 

42

--------------------------------------------------------------------------------


 

“accumulated funding deficiency” as defined in ERISA and/or the Internal Revenue
Code; (c) terminate any pension plan in a manner which could result in the
imposition of a lien on the property of the Borrower pursuant to ERISA; (d)
terminate or consent to the termination of any  Multi-employer Plan; or (e)
incur a complete or partial withdrawal with respect to any  Multi-employer Plan.

 

6.2.12      Prohibition on Hazardous Materials.

 

The Borrower shall not place, manufacture or store or permit to be placed,
manufactured or stored any Hazardous Materials on any property owned, operated
or controlled by the Borrower or for which the Borrower is responsible other
than Hazardous Materials placed or stored on such property in accordance with
applicable Laws in the ordinary course.

 

6.2.13      Method of Accounting; Fiscal Year.

 

The Borrower will not change the method of accounting employed in the
preparation of any financial statements furnished to the Lender under the
provisions of Section 4.1.11 (Financial Statements), unless required to conform
to GAAP and on the condition that the Borrower’s accountants shall furnish such
information as the Lender may request to reconcile the changes with the
Borrower’s prior financial statements.

 

6.2.14      Disposition of Collateral.

 

The Borrower will not sell, discount, allow credits or allowances, transfer,
assign, extend the time for payment on, convey, lease, assign, transfer or
otherwise dispose of the Collateral, except, prior to an Event of Default,
dispositions expressly permitted elsewhere in this Agreement, the sale of
Inventory in the ordinary course of business, and the sale of unnecessary or
obsolete Equipment, but only if the proceeds of the sale of such Equipment are
used to purchase similar Equipment to replace the unnecessary or obsolete
Equipment.

 

ARTICLE VII

DEFAULT AND RIGHTS AND REMEDIES

 

Section 7.1             Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement:

 

7.1.1        Failure to Pay.

 

The failure of the Borrower to pay any of the Obligations as and when due and
payable in accordance with the provisions of this Agreement, the Notes and/or
any of the other Financing Documents.

 

7.1.2        Breach of Representations and Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
the Borrower),

 

43

--------------------------------------------------------------------------------


 

financial statement or other document furnished in connection with this
Agreement, any of the other Financing Documents, or the Obligations, shall prove
to have been false or misleading when made (or, if applicable, when reaffirmed)
in any material respect.

 

7.1.3        Failure to Comply with Covenants.

 

The failure of the Borrower to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement.

 

7.1.4        Default Under Other Financing Documents or Obligations.

 

A default shall occur under any of the other Financing Documents or under any
other Obligations, and such default is not cured within any applicable grace
period provided therein.

 

7.1.5        Receiver; Bankruptcy.

 

The Borrower or any Subsidiary shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of itself or any of its property, (b) admit
in writing its inability to pay its debts as they mature, (c) make a general
assignment for the benefit of creditors, (d) be adjudicated a bankrupt or
insolvent, (e) file a voluntary petition in bankruptcy or a petition or an
answer seeking or consenting to reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or take corporate action for the purposes of effecting any of the
foregoing, or (f) by any act indicate its consent to, approval of or
acquiescence in any such proceeding or the appointment of any receiver of or
trustee for any of its property, or suffer any such receivership, trusteeship or
proceeding to continue undischarged for a period of sixty (60) days, or (g) by
any act indicate its consent to, approval of or acquiescence in any order,
judgment or decree by any court of competent jurisdiction or any Governmental
Authority enjoining or otherwise prohibiting the operation of a material portion
of the Borrower’s or any Subsidiary’s business or the use or disposition of a
material portion of the Borrower’s or any Subsidiary’s assets.

 

7.1.6        Involuntary Bankruptcy, etc.

 

An order for relief shall be entered in any involuntary case brought against the
Borrower or any Subsidiary under the Bankruptcy Code, or (b) any such case shall
be commenced against the Borrower or any Subsidiary and shall not be dismissed
within sixty (60) days after the filing of the petition, or (c) an order,
judgment or decree under any other Law is entered by any court of competent
jurisdiction or by any other Governmental Authority on the application of a
Governmental Authority or of a Person other than the Borrower or any Subsidiary
(i) adjudicating the Borrower, or any Subsidiary  bankrupt or insolvent, or (ii)
appointing a receiver, trustee or liquidator of the Borrower or of any
Subsidiary, or of a material portion of the Borrower’s or any Subsidiary’s
assets, or (iii) enjoining, prohibiting or otherwise limiting the operation of a
material portion of the Borrower’s or any Subsidiary’s business or the use or
disposition of a material portion of the Borrower’s or any Subsidiary’s assets,
and such

 

44

--------------------------------------------------------------------------------


 

order, judgment or decree continues unstayed and in effect for a period of
thirty (30) days from the date entered.

 

7.1.7        Judgment.

 

Unless adequately insured in the opinion of the Lender, the entry of a final
judgment for the payment of money involving more than $500,000 against the
Borrower or any Subsidiary, and the failure by the Borrower or such Subsidiary
to discharge the same, or cause it to be discharged, within thirty (30) days
from the date of the order, decree or process under which or pursuant to which
such judgment was entered, or to secure a stay of execution pending appeal of
such judgment.

 

7.1.8        Execution; Attachment.

 

Any execution or attachment shall be levied against the Collateral, or any part
thereof, and such execution or attachment shall not be set aside, discharged or
stayed within thirty (30) days after the same shall have been levied.

 

7.1.9        Default Under Other Borrowings.

 

Default shall be made with respect to any Indebtedness for Borrowed Money (other
than the Loan) if the default is a failure to pay at maturity or if the effect
of such default is to accelerate the maturity of such Indebtedness for Borrowed
Money or to permit the holder or obligee thereof or other party thereto to cause
any such Indebtedness for Borrowed Money to become due prior to its stated
maturity.

 

7.1.10      Challenge to Agreements.

 

The Borrower or any of the Guarantors shall challenge the validity and binding
effect of any provision of any of the Financing Documents or shall state its
intention to make such a challenge of any of the Financing Documents or any of
the Financing Documents shall for any reason (except to the extent permitted by
its express terms) cease to be effective or to create a valid and perfected
first priority Lien (except for Permitted Liens) on, or security interest in,
any of the Collateral purported to be covered thereby.

 

7.1.11      Liquidation, Termination or Dissolution

 

The Borrower shall liquidate, dissolve or terminate its existence or shall
suspend or terminate a substantial portion of its business operations without
the prior written consent of the Lender.

 

7.1.12      Swap Default.

 

An event occurs which gives the Lender the right or option to terminate any Swap
Contract which is secured by the Collateral.

 

45

--------------------------------------------------------------------------------


 

Section 7.2             Remedies.

 

Upon the occurrence of any Event of Default, the Lender may at any time
thereafter exercise any one or more of the following rights, powers or remedies:

 

7.2.1        Acceleration.

 

The Lender may declare the Obligations to be immediately due and payable,
notwithstanding anything contained in this Agreement or in any of the other
Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which the
Borrower hereby waives.

 

7.2.2        Further Advances.

 

The Lender may from time to time without notice to the Borrower suspend,
terminate or limit any further loans or other extensions of credit under this
Agreement and under any of the other Financing Documents.  Further, upon the
occurrence of an Event of Default or Default specified in Sections 7.1.5
(Receiver; Bankruptcy) or 7.1.6 (Involuntary Bankruptcy, etc.), the Commitments
and any agreement in any of the Financing Documents to provide additional credit
shall immediately and automatically terminate and the unpaid principal amount of
the Notes (with accrued interest thereon) and all other Obligations then
outstanding, shall immediately become due and payable without further action of
any kind and without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

7.2.3        Uniform Commercial Code.

 

The Lender shall have all of the rights and remedies of a secured party under
the applicable Uniform Commercial Code and other applicable Laws.  Upon demand
by the Lender, the Borrower shall assemble the Collateral and make it available
to the Lender, at a place designated by the Lender.  The Lender or its agents
may without notice from time to time enter upon the Borrower’s premises to take
possession of the Collateral, to remove it, to render it unusable, to process it
or otherwise prepare it for sale, or to sell or otherwise dispose of it.

 

Any written notice of the sale, disposition or other intended action by the
Lender with respect to the Collateral which is sent by regular mail, postage
prepaid, to the Borrower at the address set forth in Section 8.1 of this
Agreement, or such other address of the Borrower which may from time to time be
shown on the Lender’s records, at least ten (10) days prior to such sale,
disposition or other action, shall constitute commercially reasonable notice to
the Borrower.  The Lender may alternatively or additionally give such notice in
any other commercially reasonable manner.  Nothing in this Agreement shall
require the Lender to give any notice not required by applicable Laws.

 

If any consent, approval, or authorization of any state, municipal or other
governmental department, agency or authority or of any person, or any person,
corporation, partnership or other entity having any interest therein, should be
necessary to effectuate any sale or other disposition of the Collateral, the
Borrower agrees to execute all such applications and

 

46

--------------------------------------------------------------------------------


 

other instruments, and to take all other action, as may be required in
connection with securing any such consent, approval or authorization.

 

The Borrower recognizes that the Lender may be unable to effect a public sale of
all or a part of the Collateral consisting of Investment Property by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
other applicable federal and state Laws.  The Lender may, therefore, in its
discretion, take such steps as it may deem appropriate to comply with such Laws
and may, for example, at any sale of the Collateral consisting of securities
restrict the prospective bidders or purchasers as to their number, nature of
business and investment intention, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of the Lender that they are purchasing such securities for their account, for
investment, and not with a view to the distribution or resale of any thereof. 
The Borrower covenants and agrees to do or cause to be done promptly all such
acts and things as the Lender may request from time to time and as may be
necessary to offer and/or sell the securities or any part thereof in a manner
which is valid and binding and in conformance with all applicable Laws.  Upon
any such sale or disposition, the Lender shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral consisting of securities so
sold.

 

7.2.4        Specific Rights With Regard to Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, the Lender may (but shall be under
no obligation to), without notice to the Borrower, and the Borrower hereby
irrevocably appoints the Lender as its attorney-in-fact, with power of
substitution, in the name of the Lender or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower:

 

(a)           request any Account Debtor obligated on any of the Accounts to
make payments thereon directly to the Lender, with the Lender taking control of
the Proceeds thereof;

 

(b)           compromise, extend or renew any of the Collateral or deal with the
same as it may deem advisable;

 

(c)           make exchanges, substitutions or surrenders of all or any part of
the Collateral;

 

(d)           copy, transcribe, or remove from any place of business of the
Borrower or any Subsidiary all books, records, ledger sheets, correspondence,
invoices and documents, relating to or evidencing any of the Collateral or
without cost or expense to the Lender, make such use of the Borrower’s or any
Subsidiary’s place(s) of business as may be reasonably necessary to administer,
control and collect the Collateral;

 

47

--------------------------------------------------------------------------------


 

(e)           repair, alter or supply goods if necessary to fulfill in whole or
in part the purchase order of any Account Debtor;

 

(f)            demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Collateral;

 

(g)           institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;

 

(h)           settle, renew, extend, compromise, compound, exchange or adjust
claims in respect of any of the Collateral or any legal proceedings brought in
respect thereof;

 

(i)            endorse or sign the name of the Borrower upon any Items of
Payment, certificates of title, Instruments, Securities, stock powers,
documents, documents of title, financing statements, assignments, notices, or
other writing relating to or part of the Collateral and on any Proof of Claim in
Bankruptcy against an Account Debtor;

 

(j)            clear Inventory through customs in the Lender’s or the Borrower’s
name and to sign and deliver to customs officials powers of attorney in the
Borrower’s name for such purpose;

 

(k)           notify the Post Office authorities to change the address for the
delivery of mail to the Borrower to such address or Post Office Box as the
Lender may designate and receive and open all mail addressed to the Borrower;
and

 

(l)            take any other action necessary or beneficial to realize upon or
dispose of the Collateral or to carry out the terms of this Agreement.

 

7.2.5        Application of Proceeds.

 

Any proceeds of sale or other disposition of the Collateral will be applied by
the Lender to the payment of the Enforcement Costs, and any balance of such
proceeds will be applied by the Lender to the payment of the balance of the
Obligations in such order and manner of application as the Lender may from time
to time in its sole and absolute discretion determine.  If the sale or other
disposition of the Collateral fails to fully satisfy the Obligations, the
Borrower shall remain liable to the Lender for any deficiency.

 

7.2.6        Performance by Lender.

 

Upon the occurrence and continuation of an Event of Default, the Lender without
notice to or demand upon the Borrower and without waiving or releasing any of
the Obligations or any Default or Event of Default, may (but shall be under no
obligation to) at any time thereafter make such payment or perform such act for
the account and at the expense of the

 

48

--------------------------------------------------------------------------------


 

 

Borrower, and may enter upon the premises of the Borrower for that purpose and
take all such action thereon as the Lender may consider necessary or appropriate
for such purpose and the Borrower hereby irrevocably appoints the Lender as its
attorney-in-fact to do so, with power of substitution, in the name of the Lender
or in the name of the Borrower or otherwise, for the use and benefit of the
Lender, but at the cost and expense of the Borrower and without notice to the
Borrower.  All sums so paid or advanced by the Lender together with interest
thereon from the date of payment, advance or incurring until paid in full at the
Post-Default Rate and all costs and expenses, shall be deemed part of the
Enforcement Costs, shall be paid by the Borrower to the Lender on demand, and
shall constitute and become a part of the Obligations.

 

7.2.7        Other Remedies.

 

The Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws.  The Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
the Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with, the Lender.

 

ARTICLE VIII

MISCELLANEOUS

 

Section 8.1             Notices.

 

All notices, requests and demands to or upon the parties to this Agreement shall
be in writing and shall be deemed to have been given or made when delivered by
hand on a Business Day, or two (2) days after the date when deposited in the
mail, postage prepaid by registered or certified mail, return receipt requested,
or when sent by overnight courier, on the Business Day next following the day on
which the notice is delivered to such overnight courier, addressed as follows:

 

Borrower:

 

PEC Solutions, Inc.
12730 Fair Lakes Circle
Fairfax, Virginia 22102

 

 

Attention:

Stuart Lloyd

 

 

 

Lender:

 

Bank of America, N. A.
Commercial Bank
1101 Wootton Parkway, Suite 400
Rockville, Maryland 20852

 

 

Attention:

Michael J. Landini

 

49

--------------------------------------------------------------------------------


 

with a copy to:

 

Kathleen M. Donahue, Esquire
Troutman Sanders LLP
1660 International Drive, Suite 600
McLean, Virginia 22102

 

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any Business Day.

 

Section 8.2             Amendments; Waivers.

 

This Agreement and the other Financing Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by the Lender
and the Borrower.  No waiver of any provision of this Agreement or of any of the
other Financing Documents, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing. 
No course of dealing between the Borrower and the Lender and no act or failure
to act from time to time on the part of the Lender shall constitute a waiver,
amendment or modification of any provision of this Agreement or any of the other
Financing Documents or any right or remedy under this Agreement, under any of
the other Financing Documents or under applicable Laws.

 

Section 8.3             Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as the Lender shall
determine and are in addition to, and not exclusive of, rights, powers and
remedies provided by existing or future applicable Laws.  In order to entitle
the Lender to exercise any remedy reserved to it in this Agreement, it shall not
be necessary to give any notice, other than such notice as may be expressly
required in this Agreement.

 

Section 8.4             Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

 

(a)           the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;

 

(b)           the obligation to be fulfilled shall be reduced to the limit of
such validity;

 

(c)           if such provision or part thereof pertains to repayment of the
Obligations, then, at the sole and absolute discretion of the

 

50

--------------------------------------------------------------------------------


 

Lender, all of the Obligations of the Borrower to the Lender shall become
immediately due and payable; and

 

(d)           if the affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.

 

Section 8.5             Assignments by Lender.

 

The Lender may, without notice to, or consent of, the Borrower, sell, assign or
transfer to or participate with any Person or Persons all or any part of the
Obligations, and each such Person or Persons shall have the right to enforce the
provisions of this Agreement and any of the other Financing Documents as fully
as the Lender, provided that the Lender shall continue to have the unimpaired
right to enforce the provisions of this Agreement and any of the other Financing
Documents as to so much of the Obligations that the Lender has not sold,
assigned or transferred.  In connection with the foregoing, the Lender shall
have the right to disclose to any such actual or potential purchaser, assignee,
transferee or participant all financial records, information, reports, financial
statements and documents obtained in connection with this Agreement and any of
the other Financing Documents or otherwise.  The Lender shall provide the
Borrower written notice of any assignments made as soon as reasonably
practicable after the making thereof.

 

Section 8.6             Successors and Assigns.

 

This Agreement and all other Financing Documents shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender.

 

Section 8.7             Continuing Agreements.

 

All covenants, agreements, representations and warranties made by the Borrower
in this Agreement, in any of the other Financing Documents, and in any
certificate delivered pursuant hereto or thereto shall survive the making by the
Lender of the Loan, the issuance of Letters of Credit and the execution and
delivery of the Notes, shall be binding upon the Borrower regardless of how long
before or after the date hereof any of the Obligations were or are incurred, and
shall continue in full force and effect so long as any of the Obligations are
outstanding and unpaid.  From time to time upon the Lender’s request, and as a
condition of the release of any one or more of the Security Documents, the
Borrower and other Persons obligated with respect to the Obligations shall
provide the Lender with such acknowledgments and agreements as the Lender may
require to the effect that there exists no defenses, rights of setoff or
recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against the Lender, its agents and others, or to the extent
there are, the same are waived and released.

 

51

--------------------------------------------------------------------------------


 

Section 8.8                                      Enforcement Costs.

 

The Borrower shall pay to the Lender on demand all Enforcement Costs, together
with interest thereon from the date incurred or advanced until paid in full at a
per annum rate of interest equal at all times to the Post-Default Rate. 
Enforcement Costs shall be immediately due and payable at the time advanced or
incurred, whichever is earlier.  The provisions of this Section shall survive
the execution and delivery of this Agreement, the repayment of the other
Obligations and shall survive the termination of this Agreement.

 

Section 8.9                                      Applicable Law; Jurisdiction.

 

8.9.1        Applicable Law.

 

As a material inducement to the Lender to enter into this Agreement, the
Borrower acknowledges and agrees that the Financing Documents, including, this
Agreement, shall be governed by the Laws of the State, as if each of the
Financing Documents and this Agreement had each been executed, delivered,
administered and performed solely within the State even though for the
convenience and at the request of the Borrower, one or more of the Financing
Documents may be executed elsewhere.  The Lender acknowledges, however, that
remedies under certain of the Financing Documents that relate to property
outside the State may be subject to the laws of the state in which the property
is located.

 

8.9.2        Jurisdiction.

 

The Borrower irrevocably submits to the jurisdiction of any state or federal
court sitting in the State over any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents.  The
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon the Borrower and
may be enforced in any court in which the Borrower is subject to jurisdiction,
by a suit upon such judgment, provided that service of process is effected upon
the Borrower in one of the manners specified in this Section or as otherwise
permitted by applicable Laws.

 

8.9.3        Appointment of Agent for Service of Process.

 

The Borrower hereby irrevocably designates and appoints Commonwealth Legal
Services Corporation, 4701 Cox Road, Suite 301, Glen Allen, VA 23060-6802, as
the Borrower’s authorized agent to receive on the Borrower’s behalf service of
any and all process that may be served in any suit, action or proceeding of the
nature referred to in this Section in any state or federal court sitting in the
State.  If such agent shall cease so to act, the Borrower shall irrevocably
designate and appoint without delay another such agent in the State satisfactory
to the Lender and shall promptly deliver to the Lender evidence in writing of
such other agent’s acceptance of such appointment and its agreement that such
appointment shall be irrevocable.

 

52

--------------------------------------------------------------------------------


 

8.9.4        Service of Process.

 

The Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in this Section by (a) the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to the Borrower at the Borrower’s address designated in or pursuant
to Section 8.1 (Notices), and (b) serving a copy thereof upon the agent, if any,
designated and appointed by the Borrower as the Borrower’s agent for service of
process by or pursuant to this Section.  The Borrower irrevocably agrees that
such service (y) shall be deemed in every respect effective service of process
upon the Borrower in any such suit, action or proceeding, and (z) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon the Borrower.  Nothing in this Section shall affect the right of the Lender
to serve process in any manner otherwise permitted by law or limit the right of
the Lender otherwise to bring proceedings against the Borrower in the courts of
any jurisdiction or jurisdictions.

 

Section 8.10           Duplicate Originals and Counterparts.

 

This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.

 

Section 8.11           Headings.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

Section 8.12           No Agency.

 

Nothing herein contained shall be construed to constitute the Borrower as the
Lender’s agent for any purpose whatsoever or to permit the Borrower to pledge
any of the Lender’s credit.  The Lender shall not be responsible nor liable for
any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause
thereof.  The Lender shall not, by anything herein or in any of the Financing
Documents or otherwise, assume any of the Borrower’s obligations under any
contract or agreement assigned to the Lender, and the Lender shall not be
responsible in any way for the performance by the Borrower of any of the terms
and conditions thereof.

 

Section 8.13           Date of Payment.

 

Should the principal of or interest on any of the Notes become due and payable
on other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall be payable
thereon at the rate per annum specified in the Notes during such extension.

 

53

--------------------------------------------------------------------------------


 

Section 8.14           Entire Agreement.

 

This Agreement is intended by the Lender and the Borrower to be a complete,
exclusive and final expression of the agreements contained herein.  Neither the
Lender nor the Borrower shall hereafter have any rights under any prior
agreements pertaining to the matters addressed by this Agreement but shall look
solely to this Agreement for definition and determination of all of their
respective rights, liabilities and responsibilities under this Agreement.

 

Section 8.15           Waiver of Trial by Jury.

 

THE BORROWER AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE BORROWER AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
FINANCING DOCUMENTS, OR (C) THE COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

 

This waiver is knowingly, willingly and voluntarily made by the Borrower and the
Lender, and the Borrower and the Lender hereby represent that no representations
of fact or opinion have been made by any individual to induce this waiver of
trial by jury or to in any way modify or nullify its effect.  The Borrower and
the Lender further represent that they have been represented in the signing of
this Agreement and in the making of this waiver by independent legal counsel,
selected of their own free will, and that they have had the opportunity to
discuss this waiver with counsel.

 

Section 8.16           Liability of the Lender.

 

The Borrower hereby agrees that the Lender shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by the Lender in making examinations, investigations or
collections, or otherwise in perfecting, maintaining, protecting or realizing
upon any lien or security interest or any other interest in the Collateral or
other security for the Obligations.

 

By inspecting the Collateral or any other properties of the Borrower or by
accepting or approving anything required to be observed, performed or fulfilled
by the Borrower or to be given to the Lender pursuant to this Agreement or any
of the other Financing Documents, the Lender shall not be deemed to have
warranted or represented the condition, sufficiency, legality, effectiveness or
legal effect of the same, and such acceptance or approval shall not constitute
any warranty or representation with respect thereto by the Lender.

 

Section 8.17           Indemnification.

 

The Borrower agrees to indemnify and hold harmless, the Lender, the Lender’s
parent and Affiliates and the Lender’s parent’s and Affiliates’ officers,
directors, shareholders, employees and agents (each an “Indemnified Party,” and
collectively, the “Indemnified Parties”),

 

54

--------------------------------------------------------------------------------


 

from and against any and all claims, liabilities, losses, damages, costs and
expenses (whether or not such Indemnified Party is a party to any litigation)
incurred by any Indemnified Party with respect to, arising out of or as a
consequence of (a) this Agreement or any of the other Financing Documents,
including without limitation, any failure of the Borrower to pay when due (at
maturity, by acceleration or otherwise) any principal, interest, fee or any
other amount due under this Agreement or the other Financing Documents, or any
other Event of Default (b) the use by the Borrower of any proceeds advanced
hereunder; (c) the transactions contemplated hereunder; or (d) any claim,
demand, action or cause of action being asserted against (i) the Borrower or any
of its Affiliates by any other Person, or (ii) any Indemnified Party by the
Borrower in connection with the transactions contemplated hereunder. 
Notwithstanding anything herein or elsewhere to the contrary, the Borrower shall
not be obligated to indemnify or hold harmless any Indemnified Party from any
liability, loss or damage resulting from the gross negligence, willful
misconduct or unlawful actions of such Indemnified Party.  Any amount payable to
the Lender under this Section will bear interest at the Post-Default Rate from
the due date until paid.

 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

WITNESS OR ATTEST:

PEC SOLUTIONS, INC.

 

 

 

 

 

 

 

/s/ SHARON L. CLARKE

 

By:

/s/ STUART R. LLOYD

(Seal)

 

 

Name:STUART R. LLOYD

 

 

Title:  SENIOR VICE PRESIDENT
          CHIEF FINANCIAL OFFICER

 

WITNESS:

BANK OF AMERICA, N. A.

 

 

 

 

 

 

 

/s/ DERINDA HAMMOND

 

By:

MICHAEL J. LANDINI

(Seal)

 

 

Michael J. Landini

 

 

 

Senior Vice President

 

 

55

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

A.

 

Additional Borrower Joinder Supplement

 

 

 

B.

 

Revolving Credit Note

 

 

 

C.

 

Form of Compliance Certificate

 

 

 

D.

 

Business Information

 

 

 

E.

 

Backlog Report Form

 

56

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate  (the “Certificate”) is delivered pursuant to the
Financing and Security Agreement dated as of June 27, 2003 (together with all
amendments and modifications, if any, from time to time made thereto, the
“Financing Agreement”), between PEC Solutions, Inc. (the “Borrower”) and Bank of
America, N.A (“Lender”).  Unless otherwise defined, terms used herein (including
the exhibits hereto) have the meanings provided in the Loan Agreement.

 

The undersigned, being the duly elected, qualified and acting                  
of the Borrower, on behalf of the Borrower and solely in his or her capacity as
an officer of the Borrower, hereby certifies and warrants that:

 

He or she is the                        of the Borrower and that, as such, he or
she is authorized to execute this Certificate on behalf of the Borrower.]

 

As of                       ,                       :

 

Borrower was not in default of any of the provisions of the Financing Agreement
during the period to which this Certificate relates;

 

Net Worth.  Borrower’s Net Worth was $                       as computed on the
Net Worth Exhibit attached hereto.

 

Funded Debt to EBITDA.  Borrower’s consolidated Funded Debt to EBITDA Ratio was
                       to 1.0 as computed on the Funded Debt to EBITDA Exhibit
attached hereto;

 

Interest Coverage Ratio.  Borrower’s consolidated Quick Ratio was
                       to 1.0 as computed on the Interest Coverage Ratio Exhibit
attached hereto.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate,
this              day of                       , 20    .

 

 

PEC SOLUTIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

NET WORTH EXHIBIT

 

Period ending                           

 

NET WORTH (ON A CONSOLIDATED BASIS)

 

1.

Net Worth

 

 

 

 

 

 

 

On Closing Date

 

$

 

 

 

 

 

 

 

+ 50% of net income (no deduction for net losses)

 

$

 

 

 

 

 

 

 

+ 100% of the proceeds of equity issuances

 

$

 

 

 

 

 

 

 

TOTAL

 

$

 

 

 

 

 

Net Worth:

 

$

 

 

 

 

 

Required Net Worth is:

 

$

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FUNDED DEBT TO EBITDA RATIO EXHIBIT

 

12 Month Period ending

 

Funded Debt to EBITDA Ratio (on a consolidated basis)

 

 

 

 

 

 

 

 

 

1.

Funded Debt:

 

 

 

 

 

all outstanding liabilities for borrowed money including capital leases

 

$

 

 

 

+ other interest-bearing liabilities, including current and long-term debt

 

$

 

 

 

+ letters of credit

 

$

 

 

 

 

 

 

 

 

LESS

 

 

 

 

 

 

 

 

 

 

The non-current portion of liabilities subordinated to Borrower’s obligations to
Lender

 

$(

 

)

 

 

 

 

 

 

(A)

= Funded Debt

 

$

 

 

 

 

 

 

 

2.

EBITDA:

 

 

 

 

 

 

net income

 

$

 

 

 

[LESS income] [or PLUS loss] from discontinued operations and extraordinary
items

 

$(

 

)

 

+

income tax

 

$

 

 

 

+

interest expense

 

$

 

 

 

+

depreciation

 

$

 

 

 

+

depletion

 

$

 

 

 

+

amortization

 

$

 

 

 

+

other non-cash charges

 

$

 

 

 

(B)

= EBITDA

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

Funded Debt to EBITDA Ratio = 1(A) ÷ 2(B):

 

 

 

to 1.0.

 

 

 

 

 

Required ratio is:

 

2.75 to 1.0

 

 

3

--------------------------------------------------------------------------------


 

INTEREST COVERAGE RATIO (EARNINGS TO INTEREST EXPENSE)

 

Calculation for Applicable Period:

 

 

 

 

 

Earnings is the sum of:

 

 

 

 

 

 

Net Income

 

$

 

 

PLUS or MINUS

 

 

 

 

Income or loss on Discontinued Operations

 

$

 

 

Extraordinary Items

 

$

 

 

PLUS

 

 

 

 

Income Taxes

 

$

 

 

Interest Expense

 

$

 

 

TOTAL:

 

$

 

 

 

 

 

Divided by

 

 

 

 

Interest Expense

 

$

 

 

 

 

 

Calculation for Applicable Period:

 

 

 

 

 

 

Required Minimum Interest Coverage Ratio = 2.5 to 1.0

 

 

 

 

 

 

Earnings divided by Interest Expense =

 

 

 

 

 

 

 

$                     divided by $                    =            to 1.0

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 2

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BUSINESS INFORMATION

 

1.             The following is a list of all Subsidiaries of the Borrower:

 

 

2.             The Borrower has not conducted business under any name other than
its current name and Performance Engineering Corp. other than:

 

 

3.             The following is a list of all places of business of the
Borrower:

 

(a)           Chief Executive Office:

 

 

(b)           Other Places of Business:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF BACKLOG REPORT

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 2.2.1

 

Outstanding Letters of Credit

 

 

 

Schedule 4.1.10

 

Litigation

 

 

 

Schedule 4.1.13

 

Other Indebtedness

 

 

 

Schedule 4.1.17

 

Employee Relations

 

 

 

Schedule 4.1.19

 

Permitted Liens

 

--------------------------------------------------------------------------------


 

Schedule 2.2.1

 

OUTSTANDING LETTERS OF CREDIT

 

Beneficiary

 

Letter of
Credit No.

 

Expiration
Date

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

Metropolitan Life

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance Company

 

934551

 

12/31/2003

 

800,000.00

 

600,000.00

 

400,000.00

 

 

 

 

 

 

 

Building IV Assoc LP

 

0934837

 

12/31/2003

 

129,275.55

 

129,275.55

 

129,275.55

 

 

 

 

 

 

 

Building VII Assoc, LC

 

3038919

 

12/31/2003

 

1,800,000.00

 

1,800,000.00

 

1,500,000.00

 

1,200,000.00

 

900,000.00

 

600,000.00

 

WXI/CMD Real Estate LP

 

3032591

 

11/30/2003

 

52,733.58

 

52,733.58

 

52,733.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

2,782,009.13

 

2,582,009.13

 

2,082,009.13

 

1,200,000.00

 

900,000.00

 

600,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 4.1.10

 

LITIGATION

 

PEC and certain officers are defendants in several class action lawsuits (now
consolidated) filed in the Eastern District of Virginia alleging violations of
sections 10(b) and 20 of the Securities Exchange Act of 1934.  The consolidated
case is in its initial stages.  Damages have not yet been determined.

 

--------------------------------------------------------------------------------


 

Schedule 4.1.13

 

OTHER INDEBTEDNESS

 

 

--------------------------------------------------------------------------------


 

Schedule 4.1.17

 

EMPLOYEE RELATIONS

 

 

--------------------------------------------------------------------------------


 

Schedule 4.1.19

 

LIENS ON COLLATERAL

 

 

 

 

 

 

 

Unpaid Principal

 

Asset Covered

 

Lienholder

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

Section 1.1

Certain Defined Terms.

 

Section 1.2

Accounting Terms and Other Definitional Provisions.

 

 

 

 

ARTICLE II THE CREDIT FACILITIES

 

Section 2.1

The Revolving Credit Facility.

 

2.1.1

Revolving Credit Facility.

 

2.1.2

Procedure for Making Advances Under the Revolving Loan; Lender Protection Loans.

 

2.1.3

Revolving Credit Note.

 

2.1.4

Optional Prepayments of Revolving Loan.

 

2.1.5

Revolving Loan Account.

 

2.1.6

Revolving Credit Fee.

 

Section 2.2

The Letter of Credit Facility.

 

2.2.1

Letters of Credit.

 

2.2.2

Letter of Credit Fees.

 

2.2.3

Terms of Letters of Credit.

 

2.2.4

Procedure for Letters of Credit.

 

2.2.5

Payments of Letters of Credit.

 

2.2.6

Change in Law; Increased Cost.

 

2.2.7

General Letter of Credit Provisions.

 

Section 2.3

General Financing Provisions.

 

2.3.1

Borrower’s Representatives.

 

2.3.2

Use of Proceeds of the Loan.

 

2.3.3

Computation of Interest and Fees.

 

2.3.4

Maximum Interest Rate.

 

2.3.5

Payments.

 

2.3.6

Liens; Setoff.

 

2.3.7

Requirements of Law.

 

2.3.8

Swap Contracts.

 

 

 

 

ARTICLE III THE COLLATERAL

 

Section 3.1

Debt and Obligations Secured.

 

Section 3.2

Grant of Liens.

 

Section 3.3

Record Searches.

 

Section 3.4

Costs.

 

Section 3.5

Release.

 

Section 3.6

Inconsistent Provisions.

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

Section 4.1

Representations and Warranties.

 

4.1.1

Subsidiaries.

 

4.1.2

Existence.

 

4.1.3

Power and Authority.

 

4.1.4

Binding Agreements.

 

4.1.5

No Conflicts.

 

4.1.6

No Defaults, Violations.

 

4.1.7

Compliance with Laws.

 

4.1.8

Margin Stock.

 

4.1.9

Investment Company Act; Margin Stock.

 

 

--------------------------------------------------------------------------------


 

4.1.10

Litigation.

4.1.11

Financial Condition.

4.1.12

Full Disclosure.

4.1.13

Indebtedness for Borrowed Money.

4.1.14

Taxes.

4.1.15

ERISA.

4.1.16

Title to Properties.

4.1.17

Employee Relations.

4.1.18

Presence of Hazardous Materials or Hazardous Materials Contamination.

4.1.19

Perfection and Priority of Collateral.

4.1.20

Business Names and Addresses.

4.1.21

Accounts.

Section 4.2

Survival; Updates of Representations and Warranties.

 

 

ARTICLE V CONDITIONS PRECEDENT

Section 5.1

Conditions to the Initial Advance and Initial Letter of Credit.

5.1.1

Organizational Documents - Borrower.

5.1.2

Consents, Licenses, Approvals, Etc.

5.1.3

Notes.

5.1.4

Financing Documents and Collateral.

5.1.5

Other Financing Documents.

5.1.6

Other Documents, Etc.

5.1.7

Payment of Fees.

5.1.8

Recordings and Filings.

5.1.9

Insurance Certificate.

Section 5.2

Conditions to all Extensions of Credit.

5.2.1

Compliance.

5.2.2

Default.

5.2.3

Representations and Warranties.

5.2.4

Adverse Change.

5.2.5

Legal Matters.

 

 

ARTICLE VI COVENANTS OF THE BORROWER

Section 6.1

Affirmative Covenants.

6.1.1

Financial Statements.

6.1.2

Reports to SEC and to Stockholders.

6.1.3

Recordkeeping, Rights of Inspection, Field Examination, Etc.

6.1.4

Existence.

6.1.5

Compliance with Laws.

6.1.6

Preservation of Properties.

6.1.7

Line of Business.

6.1.8

Insurance.

6.1.9

Taxes.

6.1.10

ERISA.

6.1.11

Notification of Events of Default and Adverse Developments.

1.1.12

Hazardous Materials; Contamination.

6.1.13

Financial Covenants.

6.1.14

Collection of Receivables.

6.1.15

Assignments of Receivables.

6.1.16

Government Accounts.

6.1.17

Maintenance of the Collateral.

6.1.18

Defense of Title and Further Assurances.

6.1.19

Use of Premises and Equipment.

6.1.20

Protection of Collateral.

 

--------------------------------------------------------------------------------


 

Section 6.2

Negative Covenants.

6.2.1

Capital Structure, Merger, Acquisition or Sale of Assets.

6.2.2

Subsidiaries.

6.2.3

Purchase or Redemption of Securities, Dividend Restrictions.

6.2.4

Indebtedness.

6.2.5

Investments, Loans and Other Transactions.

6.2.6

Stock of Subsidiaries.

6.2.7

Subordinated Indebtedness.

6.2.8

Liens; Confessed Judgment.

6.2.9

Transactions with Affiliates.

6.2.10

Other Businesses.

6.2.11

ERISA Compliance.

6.2.12

Prohibition on Hazardous Materials.

6.2.13

Method of Accounting; Fiscal Year.

6.2.14

Disposition of Collateral.

 

 

ARTICLE VII DEFAULT AND RIGHTS AND REMEDIES

Section 7.1

Events of Default.

7.1.1

Failure to Pay.

7.1.2

Breach of Representations and Warranties.

7.1.3

Failure to Comply with Covenants.

7.1.4

Default Under Other Financing Documents or Obligations.

7.1.5

Receiver; Bankruptcy.

7.1.6

Involuntary Bankruptcy, etc.

7.1.7

Judgment.

7.1.8

Execution; Attachment.

7.1.9

Default Under Other Borrowings.

7.1.10

Challenge to Agreements.

7.1.11

Liquidation, Termination or Dissolution

Section 7.2

Remedies.

7.2.1

Acceleration.

7.2.2

Further Advances.

7.2.3

Uniform Commercial Code.

7.2.4

Specific Rights With Regard to Collateral.

7.2.5

Application of Proceeds.

7.2.6

Performance by Lender.

7.2.7

Other Remedies.

 

 

ARTICLE VIII MISCELLANEOUS

Section 8.1

Notices.

Section 8.2

Amendments; Waivers.

Section 8.3

Cumulative Remedies.

Section 8.4

Severability.

Section 8.5

Assignments by Lender.

Section 8.6

Successors and Assigns.

Section 8.7

Continuing Agreements.

Section 8.8

Enforcement Costs.

Section 8.9

Applicable Law; Jurisdiction.

8.9.1

Applicable Law.

8.9.2

Jurisdiction.

8.9.3

Appointment of Agent for Service of Process.

8.9.4

Service of Process.

Section 8.10

Duplicate Originals and Counterparts.

 

--------------------------------------------------------------------------------


 

Section 8.11

Headings.

Section 8.12

No Agency.

Section 8.13

Date of Payment.

Section 8.14

Entire Agreement.

Section 8.15

Waiver of Trial by Jury.

Section 8.16

Liability of the Lender.

Section 8.17

Indemnification.

 

--------------------------------------------------------------------------------


 

FINANCING AND SECURITY AGREEMENT

 

Dated

 

June 27, 2003

 

By and Between

 

PEC SOLUTIONS, INC.

 

And

 

BANK OF AMERICA, N. A.

 

--------------------------------------------------------------------------------